                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 1 of 60




 ,      .
                                                                     38



             10. 1 1. Grantor warrants and repre sen ts that, as of the date hereof, nei lher Gran tor nor
     any Artjsr is a res iden t of the State of Ci:!1if
                                                     omja. Grantor shall notify RAF immediate ly in the
     event that Gran to r and/or any member of Art-ist becomes a resident of the State
                                                                                  .    of Californ ia .

              l 0. 12. The copyrig ht proprietors of a)J Compositions not Jicens ed under Artic Je 9 and
     em bodied on J\1a.ster R ecordings hereunder shaJJ"issu e to RAF , promptly upo n RAF 's request
     therefo r, mechanical Jicens es (inc1uding, without limitation , a.nd, where appJicah ,e, so-ca lled
     "first use" license s) on tenns no less favorable to RAF tha n those contained 1n the standard
     mechan ical licen se is sued by the Harry Fox Agency, it being expressly under stood and ag reed
     that nothing contained in this parag:aph 10.] 2 shall operate or be deeme d to cpera te in
     derogation of RAP's rigl1ts under Article 9 hereo f.

             l 0.13. Du ring the Tenn he reof, Grantor sha ll use Gra ntor' s best efforts to cause Artist to
     be billed , advert is ed and described in all commercial contex ts as an "exc lusiv e recording artis t"
     of RAF or its Jabe1 designee.

        .     10 .14. Neithe r G ranter no r Artist sha ll exercise any legal rights which Gra .nto r or Artist
     may h ave pursuant to the laws of any jurisd iction (includ ing, without limi tation , any right of
     publ icity, right of privacy or any federal or sta le statutor) ' or common law right) in any mann er
     which woul d impa ir, lirrut or otheiwise der ogate from the rights herein gran ted to RAF and its
     lice nsees and assignees to own and/or exploit Master Re cor ding s, Artwork and/ or Artis t's name
     a11d likeness hereunder, or any Ph onograph Records or other materials derived therefrom.

     11.     FAILURE OFPERFORM .ANCE

                J 1.0 1. RAF reserv es the right by written notjce to Gran tor to suspen d the op eration of
     this agreeme nt and its ob ljga tions hereunde r for the durat ion of any con tin gencies by rea son of
     whjch RAP is materiall) 1 hampered in its recording, ma nufac ture, distribution or sa le of Records ,
     or its normal business operations bec ome co mmer cially imprac ticab le: for exam ple , labor
     djsag recme ncs; fire; catastrophe; shorrage of materials ; or . any cause beyond RAF's control. A
     number of days equal to the total of all such days of suspe nsion may be ad ded to the Co ntract
     Period in which such co ntingenc y occurs and the dates for the exerc ise by RAF of its opt ions as
     set forth in Art icle 1, the dates of commenceme nt of subse qu ent Cont ract Periods and the Term
     shall he deemed ex tended accord in gJy. No suspen sion imposed un der this par agraph 11 .0 1 shall
     exceed six (6 ) mon ths unless such contingency is ind ustry -wide , in \Vhich event R.AF shal l have
     the r1gh1 to sus pend the applicable Period for the dura tion of such contingency.                    If such
     suspens ion is not industT)•-wide,Gra ntor may request RAF by notice in writi n g give n at any time
     after lhc expira tion of such six (6) mon th pe rio d to terminate the su spensio n within thirty (30)
     day s l<lllowing RAF s recei-pt of Gran tor's said not1ce. If RAF does not so term in ate the
     su.spcnsion, the Tenn of this agreement will terminate at the end of such thirty (30 ) day period,
     or at ~ut h earl ier date as RAF may desig nate in wri ting, and the partie s shall be deemed to have
     fu lfill ed all their obligations hereunder ex cep t those obligations whjch surv ive s uch temrina tion ,
     such as \varran ties, re -record ing rest rictio ns, and the obl igation to pay royalties, if payab le .

            11.02.     If in respect of any Contract Pe riod RAF , exce pt for reasons set fo rth in
     paragraph 1J .Ol above, refuses without cause to allo\ v Grantor to fu lfill the Mnimum Re cording
     Oblig atio n for such Period, and if no later than sixty (60) day s after that refusal takes place ,
                                           J:\l DJ- Legal\Mc~ illan\wpdi ta\K.anycWest\J<.aoyc Wes t_Ncw _Recordiog_Agrecmet1t v'3.doc




---------               - ·-- - ---------                                        - - ----- ----- - --- ------ -
                                                              Kanye West 9.16.20 Twitter                                                 00061
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 2 of 60




•     •

                                                                   39


    Grantor no tifi es RAF jn wnt1ng of Gran tor's desir e to fulfill su ch Minimum Recording
    Obl igatjon, then if RAF do es not a1low Grantor either to record sufficie nt Master Recordings to
    fulfjll the M inimum Recording Ob ligation \Vithin sjxty (60) days of receipt of such notice, or
    commence re cor ding of such M inimum Recording Obligation if il cannot be rec orded witrun said
    sixty (60) days, the Term of this agree1nent shall termi-:-iateupon the expiratio n of such sixty (60)
    day period. Upon su ch te11nination all parties sha 11 be deemed to have f ulfj]Jed all of their
    ob ligations hereunder except for tho se ob]iga tion s which sur vive the termination of the Tenn
    s·.Jch as warrant ies, re- reco rding restriction s, an d the obligati on to accrue and pay royalties, if
    pay able, and RAF shal l pay , in fu}l settlement of its obljga tions in connec tion with such
    unrecorded Album(s), the applicab le amoun ts set forth below, as reduced by any and all
    Advances paid by RAF \vith respect to such unrecorded Album(s), \Vhich amounts shall
    constitute Advances her eunder. This shaJ} be G rant or 's sole remedy in connec tion with RAF's
    f ailure to all o\v Gr antor to fulfill the Minimum Record ing Obl igation. If Grantor shall f ail to
    gjve notice to RAF wi thin lhe period spe cified therefor, RAF shall be under no ob ligation for its
    fai lure to allow Grantor to fulfill such M jnimurn Recording Obligation.

                      (a)      If su ch unrecorded Album is ~e first Album of the 11inimum Recording
    Oblig ation for the Ini tial Peri od, such p a; •ment shall be equal to union sca le for the Minimum
    Recording Obligati on not fulfil led for the firs t Contract Period , less any and all Advances
    previously paid by RAF with respect to such unreco rded Master Re cording(s ) ;

                    (b) If such unreco rded AJbum is other than the first Album of the M.irumum
    R ecord ing Ob1igat ion, such pay ment shall be equal to the difference between the R ecord ing
    Fund for such unrecorded Album and the R ecording Costs for the immediately preceding Album
    Jess aoy Advances prev iously paid to Grantor, prov ided that in no e, ,ent shall such payment
    exceed one- thi rd (1/3) of the Re cording Fund payable ,vith respect to such Album; in the event
    Record in g Costs were paid by Grantor, such calcu ]ation will not be made unti l Grantor has
    provided satisfactory documentation to establish the amounts of such Recording Costs.


    12.     ADDITI ONAL REMEDIES

            12.0 1. (a)     With out ]imitation of any other rights and remedies of RAF, if Grantor
    fails to record and del iver Recordings \.vithin ninety (90) da) 'S fo llowing the date required
    hereunder and i n accordance wjth Articles 3 .and 4, then RAF may, at jts election, suspe nd ils
    obli gations hereunder fo r a numbe r of days equal to the number of days between the last date on
    v.1hich Grantor is scheduled lo deliver Master Re cordings and the date on which Grantor actually
    delivers such 1'.1aster Rec ordings, in which event the then curren t Contract Period, the date for
    exercise of RAF's options to extend the Tenn, the dates of commenceme nt of subsequen t
    Contract Periods, and the Tenn may be extended accord ingly. If any suc h failure exceeds ninety
    (90 ) days, in addition to its other right s and remedies, RAF may, at its election, demand
    reimbursement from G ran tor of all monies theretofore paid, excluding third party Rec ording
    Costs, but including , witho ut limit ation, any monies paid pursuant to paragraph 6.01 above, with
    respect to the appl icable Master Recordings (an d Grantor shall imm ediately make suc h
    reimbursement ) and/or deduct such costs (jncluding any such third party Recording Costs) from
    any payments to be made hereunde r and/o r termjn ate thi s agreeme nt by writ ten notice to Grantor
    and upon such term ination RAF sha ll have 110 obligations to Granter hereu11der except the
    obligarjon to account and pay royalties, if payable.                                                                                      .
                                                                                                                                                  _ .
                                                                                                                                                  I/,.,"
                                          J:\IDJ- l..epd\Mcl\1illaa\wpdata\Ka:tye Wcs t\Kanye Wcst_Ne w_Rec ording_Agrecn1ent v3 .doc St_..,.
                                                                                                                                       / ..-:-~
                                                                                                                                                  •/ f -   -1 ,
                                                                                                                                              ,...... ".-
                                                                                                                                            . -~--~r ..-'


                                 - ---------                                     -·
                                                           Kanye West 9.16.20 Twitter
                                                                                               ··-- - -----------
                                                                                                                                            00062
                                                                                                                                                  - --
                                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 3 of 60




•       •
                                                                         40




                         (b)     Notv,,•ithstandjng anyt hing to the con trary se l fo rth in paragraph 12 .01 (a),
       if Artis t's vo ice or ability to perform as an instrumentalist sha ll be come imp aired or if Artist is
    · un ab le to fulfi l] any of Grar.to r's ob ligations hereunder , jnclu din g, w ithout lirrritatj on, Gra nto r's
       ob ligation to reco rd for and deliver to RAF M asters wi thin the ti me periods set forth in Arti cles 3
       and 4 above, RAF ma y , without limiting RAF 's other ri ghts or rem edie s, tenru na te the Term
       upon wri tten notice to Grant or, in wh ich even t RAF sh all have no obliga ti ons or liabiliti es to
       Gra ntor unde r this agreeme nt, ex cept for RAFs obJjgations, if an y, with res p ect to Ma st ers
      _reco rded prior to that term in ation. If RAF so terminates the Term , Grantor shall pay RAF, on
       demand, an am ou nt equal to any unrecouped Advances he reunder , o ther than any Advan ces
       attribu table to and paid in re spec t of an Album there tofore delive red by Gran tor to RAF and/or
       any thi rd party Reco rding Costs with respect to l\1asters comme nced h ere under but not
       completed prio r to Artis t's failure describe d in thi s paragraph 12.0l (b) above.

               12.02. With ou t 1imjting any other righ ts of R AF, it is specjfj caJl) 1 understood and agreed
     that in the even t of Grant or 's dissolution or the liqujdation of Gran tor 's asse ts , or the filing of a
     peti tio n in bankruptcy or inso lvency or for an arr angement or re organiza tion by, for or against
     Gr2ntor , or in the eve nt of the appointment of .a receiver or a tru stee for all or a ponion of
     Granto r's property, or if Gran tor sha ll make an ass ign men t for the benefit of cred itors or co mmit
     any act for or in bank ruptcy o r be come insolven t or if Grantor sha ll fail to fu lfi11 it s obligati ons
     under this agreem ent, RA.F shall have the option by notice to Gran tor either to · termin ate the
     Tenn of th is agree men t or to require tha t Arti st rende r Art ist's per son al services ctirectly to RAF
     for the remaining ba lance of the Tenn upon all the same term s an d con diti ons as are here in
     conta ined . In such even t Art ist sha ll be deemed substituted for Grant er as a party ro this
     agreeme nt as of th e date of RAF's optio n exercise , an d, in res pec t of Mas ter Reco rd ings reco rded
     subseq uently , the royalties an d any Advances payable hereunder shall be reduced to two-thirds
     (2/3) of the amounts prescrib ed in this agreement.

             12.03. If Arti st n oti fie s RAF tha t Artist w jll no Jonger render serv jces to Granto r as
     required by RAF , other than for the reasons set fort h in paragraph 12.02 above, then RAF shall
     have the same op tio ns as set forth in such paragraph 12.0 2, exce pt that , at RAF's election , in lieu
     of the provis ion s of the la st sentenc e of paragraph 12.02 , RAF may withho ld p ayments to Artist
     and Granter pending sett lement of any dis pute s between Granto r and Artist wit h re spect to the
     subject ma tter hereof and/or div ide payments to Gran tor hereund er between Arti st and Gran tor in
     the m~nner G ranto r shares suc h paym ent s with Arti st under it s co ntra ct wi th Arti st (except that
     any such paym ent s in dispute between Artist and Gr ant or shal l b e withheld by RAF) .

               11.04. It is rec ognized, and Gran tor's agreemen t with Artist shall ackn owl edg e, that
     Arti s!'~ service s are of specia l, uni qu e, unusual, extraor dinary and intellectual char acter in volving
     skill <if the highe st ord er -..v h ic h gives them a p ecu liar value , the los s of \Vhich cannot be
     reason ~1hly or ad eq uately co mpe nsated for by damages in an action at law. Inasm uch as any
     breach of thi s agreement (an d/or Gr antor 's agreement) v,,•ithrespect to such servic es wo uld cause
     RAF irreparab le d amage , RAF shal l be entitled to injunc tiv e and other equitab le re lief, in
     addition to whate v er legal remedies are avai lable to RAF , to pr event or cure any such breac h or
     threa tened breac h . The pr eceding sente nce wi11 not be co nstrued to preclude Gr anto r or Arti st
     from opposing an y applicatio n for such relief bas ed upon co nte st of the facts alleged by RAF in
     support of the appl ic at1on.
                                                                                                                                                          ..
                                                  J:\lDJ - LegaM1 cl\-1ill an\ wpda ta\Kanyc Wcs t\Kllllyc WcsLNcw_RccOl'd inLAgrc L:TDcn
                                                                                                                                       t v3.doc




----------- - -                         ·-       -- ------                               - ·--·-·-- --------
                                                                    Kanye West 9.16.20 Twitter
                                                                                                                                 - -------        00063
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 4 of 60




                                                                41



         12.05. The rjghts and reme dies of RAF as specifi ed in this agreement are not to the
exclus ion of each other or of an)' other rights or remedies of RAF; RAF may decline to exercise
any one or more of its rights and remedies as RAF may deem fit, withou t jeopa rdizin g any other
rights and remedies of RAF; and all of RAF s rights an d ren1edie s in connectio n with this
agreement sha ll sun ,ive the expiration or ot her term1nat ion of the Term . Notwithstanding the
spec ific ri gh ts granted to RAF anywhere in this agreement, R AF may at any time exercise any
right whic h it now or at any time hereafte r may be entitled to as a member of the public as
though this agreement were not in existence.

13.     DEFINITIONS

        13.01. "Advance'' : An "Ad, 1ance" consritures a prepayme nt of ro ya Jries and shall be
char ged against and shal l be recoupab]e from all roya lties (exc lud ing me chanical roya lties, ot her
than as expressly permit ted herei n) accru ing hereunder.

      13.02. "Album": One or more LP s, sold in a sjng)e package (an A lbu m of more than one
LP some time s being referred to as a "MuJtip Je-Reco rd Album" ) .
                                                                              .

          13.03. "Ancilla ry We bsite Exploitation": (a) the leasing of commercia l advenising
sp ace to Persons o ther than RAF or its 1icensee s on an Artist Web site; (b) the placemen t on an
Art ist \1/ebsi te of Jink s to so-ca lled "e-com merce" ,vcb sites owned or con trol led by Per so ns
other than RAF or its licensees; and (c) the inclu sion of computer software, or Web site links in
ECD Ma terial. No t,vithstanding the forego ing, it is underslood and agreed that Anc illary
Web site Exploitatio n shal l be deemed to excl ude any p]aceme nt of advertising and/or hyp erlinks
in or in connection with RAF Frames .

        13.04. (a)    "Audio-Visual De vices": A ll fonns of reproduc ti ons o f Audi o
Visua l Recordings now or hereafter kno\v n, manuf actured or di stri buted primarily for home
and/or jukebox use and/or use on or in means of tran sportatio n .

                 (b)     ''Audio-Visua l Recor dings" means every form of reco rding
embod),jng perfonnances of Artist '"'herei n are fixed visual jmag es , whether of .~st                           or
othenv ise ; together with sound.

        13.05. "bnned Forces Post Ex cha nges ": Uni ted S tates m.iJitarypos ts, sh ips' sto res or
other Un ited States arme d forces facil itie s, inc luding, withou t limitation, federal , state and/or
local gove rnments.

        13.06. "B as e Price" :

                  (a)      With respect to R.ecor ds oth er th an compact discs an d .l\udio-
Visua l Dev ices, the Base Price is the ''Retail List Pri ce" , defined as RAF's sugges ted reta il list
pri ce (or the eq ui va lent price ca tegory) in the United St ates for rec or ds sol d in the U nited States,
and, with respect to Records sold outside the Uni ted States, an equj va1ent of or substit ute for an
actual or hypo the tical retai] price (''Retail-related Ba se") as may be established by RAF or its
licensee(s) in c onfonruty with the general practice of the Recor d indu stry in suc h country, or
other\vise, pr ovide d that RAF may but sha ll no t be obligate d to utilize the pri ce adop ted by the
local mechan ical copyrigh t collection agency as the basis for the collection of mec hani cal
                                        J:\JOJ. Legal\McMillan\v.1>d:n:1\Kao
                                                                          ye Wcs1\Kaoye West_Ne~ ·_Recording_Agrccmeot v3.doc




                                - - --- - ----                                - ----..
                                                           Kanye West 9.16.20 Twitter                                           00064
                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 5 of 60




     •

                                                                  42


   cop)'ligh t r0) 1 alties. No twi thstanding an)•thing to the contrary expressed or implied in the
   preced ing s ente nce, it is understood and agreed th at jf a R etail-rela ted B ase canno t be esta blished
   in a particula r count ry, the B ase Price shal l be that amount equa l to the lowest wholesale price
   payable by the largest category of RAF's cus tomers in the norma l cou rse of b usin ess with respec t
   lO such Records sold for dis trib ution during the app iicab le semi -annual account ing perio d,
   multiplie d by one hundred twenty-six percent ( 126%), pro vide d however, that if a p ublished
   price to dea lers ("p pd ") exists in the applica b le count ry of sale then R AF may apply the ppd in
   lieu of the lo\vcst w ho.lesale price.                                                        '•

                     (b)     ,vith re spect to Re cord s in the form of compact discs sold for
   distrib ution in the Unite d States, the Base Price shall be that amount equal to the lesse r of (j) the
   suggested re tail list price jn the Uni ted Sta.zes for Records in the form of com pact discs , provided
   such sugg ested retai l list price exis ts, or (ii) the lowest wholesa le price pa)•able by the largest
   category of RAF's custo me rs in the normal course of business \\1 it h respect to compac t djscs
   embod)'in g such Reco rds so ld for dis t1ibution during the applicab le semi -ann ual accounting
   period, multi plied by one hundred and thirty percent (130% ). '\\ 7ith respect to compact discs
   sold for djstrib utjon outs ide the Uni ted States, the Base Price sha ll be th at amoun t equal to the
   lesse r of (i) the sugge ste d re tai] list price in the applicable co untry for Records in the form of
   compact di scs, provjded suc h suggested retail list price exis ts, or (ii) the lowest who lesale price
   p a)1able by the lar gest category of RAFs cus tomer s in the normal course of b usin ess \\'ith respect
   to compact discs embodying such Rec ords so ld for distribu tion during the appl icab]e semi-
   annual accou nting period. multipl ied by one hundred tv. enty -six percent ( 126%), prov ided
                                                                                  1



   however, th at if a p ublished price to dealers (rippd" ) exi sts jn the applicable country of sal e then
   RAF may apply the ppd in lieu of the lowes t wholesal e price .

                   (c)      Wjth respect to Audio-V isua l D evjces sold in the U nited States,
   the B ase Price is the. net amo unt actuaJ Jy recei ved by RAF from its customers for the Audio--
   Visual De vice concerned . \Vith respec t to Audio-Visual D evices sold ou tside of the Uni ted
   States, the Base Pri ce is the basis on \.VhichRAF is accounted to by its licensees . ····

                    (d)    Notw ithsta nd ing any thing to the con trar y contai ned herein, the
   Base Price for premium Reco rd s and Re cords explo ited pursuant to paragra ph 7. 07 hereof, shal l,
   at RAF 's election, be RAF 's or its affi liates ' actua l sales price of such Records.

                    (e)    Notw ith standing the forego ing terms of thi s paragr aph 13.06 ~the
   Base Price of Re co rds so ld by RAF through Normal Ret ail Chan nel s in the United States thro ugh
   an allcma li ve mea ns of d1stribution shal l be reduced in the same prop ortion as the o therw 1se
   applil·~h lc wholesale price of the sam e or equi,,alent Rec ord is reduced by RAF for sales of such
   Re c1.)rdthrough such alterna te method .

           I 3.07. (a)     "Budget Reco rd s": Albums sold in a panic uJar country of the Te11itory
   outside the United States at a B ase Price which is eighty percent (80 %) or less of the Base Pri ce
   in such cou ntry of the Teni tory for top "pop" Albums of the con figuration conce~ed; and
   Albums so ld in the United States at a Base Price whi ch is seventy percen t (70%) or less of the
   Base Pri ce in the Uruted Sta tes for top "pop" Albums of the co nfiguratio n concerned.

                    (b)    "Mid-Price R ecor ds": Albums sold in th e United Stat es at a Base Price
   wh ich js less than eighty percent (80%) but more than seven ty percent (70%) of the Base Pri ce in
                                         J:\IDJ - LcgaJ\,\.fcMillan\~poota\Kanye Wes t\Kanye WesLN ew_R ecording_Agree ment v3.dcx;




---------               - --·· --·----------
                               .                                                 -
                                                            Kanye West 9.16.20 Twitter                                                00065
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 6 of 60
52)



 .      ,.
                                                                     43



      the Uni ted States for top "pop '' Albums of the configuration concerned..

              13.08. "Composition ": A mu sical composition or med]ey co nsisting of words and/or
              or any dram atic 1nateriaJ, whether in the fonn of insltUmen tal andl(?r voca l mu sic , prose
      '!TIUS1c,
      or otherw ise , irre spect ive of length.

               13 .09. "Cont rolled Co,rnposition": Any Composition who lly or part l)' written,
      composed, owned or control led di rectly or indirec tly by Artist and/or Grantor and/at' any
      indi vidual pro ducer of Master Recor dings and/or any Person affiliated with one or more of the
      forego ing or in which one or more of the foregoing ha s a direc t or indirect intere st.

                13.10 . ''Container Charge ": Twelve and one-ha lf perce nt ( 12-1/2%) of th e Base Price for
      a single-fo ld disc Aibum in a sta nda rd sleeve \vith no inserts, a Lo ng-Play dis c Single or for a
      disc Sing le ; fifteen percent (15o/o)of the Base Price for a djsc .Ai.I
                                                                             bum in a double fold j ac ket or
      non-standard sleeve or jacke t or ,vith jnsens; nventy perce nt (20%) of the Base Price for a pre-
      recor ded analog tape and twenty-fi, e percent (25o/o)of the B ase Price for compact disc s or fo r
                                                1


      any other Record (excluding Audio-Vi sual Dev ices) other than as express ly pr ov ided for in this
      paragraph 13.10 (unless RAF applies the dollar-and -cents royal ty provisions of paragraph
      7 .04(b )). No Contai ner Charge wil l be .deducted fo r Sj ngles in stock paper sleeves.

                 13.1 1. 1'Contract P eriod": The Initial Period or an Opt ion P eriod as defined in Anicle 1
      hereof .

               13.12. "Digital Master" : A fully mixed, edited, equalized and Jeadered di gltal s tereo tape
      mas ler ready for the pro duction of parts fr om which satisfa ctory Reco rds ·can be manufa ctu red .

              13.13. (a)       ''ECD Materia l: All material acquired or created fo r in clu sion in the
      "enhanced " or mult imed ia po rtion of an enhanced CD, CD Plus , CD ROM, DVD , or any other
      similar config urati on, whet her now known or herea fter created, (including, without limitati on,
      Video s, photography, graphics, techno logy, sof tware, so-called •'hyperlinks'' to URLs, etc.).

                       (b)    ''Mobi le l\1aterial: artwork, images, b iographies, text, Voice Messages,
      graphjcs. ''w allpaper" and/or other muteria ls (excludj ng Master Recording s) tran smitted to an
      end user's mobile telephone or persona l digjtaJ assis tant (or other perso na l commun ic ation
      device ).

               13.14. ''Elec tron ic Transmission": Any transmission to the consumer, whethe r sound
      alon e. so und cou pled ,vit h an image, or sound coupl ed with data, in an)' form, ana lo g or digital,
      now known or Jater developed (incJuding , but not limi ted to, ··cybercasts", "webcasts",
      "st rearn:ng aud io" , "st reaJrun g audio /video'', "digital downloads'', direct broadca st satellite,
      poin1-n1ultipoint satellite, mu )tjpoint distrib ution service , point-point distribution service, cable
      system, le}ephone system, broadcast station , a.nd any other forms of transmjssion now known or
      hereafter devised ) v;hether or no t such transmission is made -on-demand or near on-demand,
      whether or not a dire ct or indirect cha rge is made to receive the tran smiss ion and whether or not
      such transmission resul ts in a spec ifica]ly identifiable reproduc ti on by or fo r any tran smission
      recipient. All referen ces in this Agreement to the "distribut ion" of Records, unless expressly
      provjd ed otherwise , sha ll be under stood to include the distribu tion of reco rds by way of
      Electronic Transmission there of.
                                                                                                                                                   .   ,_
                                              J:\IDJ- LegaJ\McMillao\wpdata\)(Jn yc \Vest\K2.nyeWes L Ncw _ Rec ording_ Agreemcnt v3.doc . ·'· ···. :·fl .· ·
                                                                                                                                        •~•/. .,J/_ . ...
                                                                                                                                                  - ?: ; I
                                                                                                                                                        .



----------                    --·----
                                   · ----------                 Kanye West 9.16.20 Twitter
                                                                                          -                                                       00066
                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 7 of 60




•


                                                                      44




            13. 15. "EP Rec ord ": A Ph onograph R ecor d embo dyin g no les s than five (5) and n o
    1nore than seve n (7) Side s, contai ning no le ss than twen ty (20) min utes of p layjng 1jme.

              13.16. "RA.F Frames": any so--ca]led bro wser frames wh ich reside outside of the RAF
      rtist \.Vebsite and whic h are common to one or more of RAF's main web pages.
    .-<\

              13 .17. "Joint Record ing ": Any M aster Rec ord in g embo dying Artist' s performance s
    toge ther wi th the perf onna nces of an) ' other Person in res pect o f which RA F is ob ligate d to pay
    roy al ties to a third party .

            13. 18. "L P ": A Phonograph Re cord embodying no less than ten (10) Sides, containing
    no less than fony-fi ve (45 ) mi nutes of pla)•ing time .

              13.19. "Long Pl ay Sing le": A 12-inch , 1 inyl disc P honograph Record or its non-v inyl
    eq uival ent usu al ly embodyin g three (3) , but no mo re th an four (4 ) Sides .

             13.2 0. "Ma ster". "Re co rding '', "Master Re cordj p g": Any reco rding of sou nd , whether or
    not coupled with a vjsua l image, b y any method and on any sub stance or material, \),1hether now
    or herea fter know n , includjng Audio -Visua l R ecord ings, in tende d for repr o duct ion in the form of
    P ho nograph Record s, or otherw ise.

            13.21. "Net Sales": Sales of Record s hereun der , paid fo r , less re turns and credits. Ne t
    Sales shaJ}spec ifical ly exclude the followi ng:

                    (a)     (i)    R ec ords gjven away gratis or sold for fifty percen t (50%) or
    Jess of the Gross Price (as here inafter defi ned); Records distrib uted for pub lici ty, advert ising or
    promo tional purp os es to di sc jock eys, radio or telev isio n stations, publi she rs, distrib utors ,
    dea lers, con sumer s, or other s and R ec ords sold as cutouts, su rplus or for scrap.

                            (ii)    F ree or bo nus R eco rds given 3\\'ay togethe r w ith R ec ords
    sold fo r monetary cons ideration (some tjme s referr ed to as 11fr ee goods") . The numbe r of Rec or ds
    autom atica lly deemed not sold fo r royalt)1 purposes under this paragraph 13.2 1(a)(ii) sha ll not
    exceed RAF's standard discount limi tation jn effect at the time of shipme nt of the pan ico]ar
    Records, ,vhic h as of the date of this agreement RAF rep res ents is for Sin gles and Long-Play
    Sing les, 23.08% of the gross to tal distribu ted and , for Al bu m s, 15% of the gross total distributed .

                               (iii)   Free or b onu s Re cor ds gjven awa y purs uant to speci al sales
    P lans of limited dura tion in addition to free goods. No twith standin g the fo regoing, spec ial sales
    plans for Albums so ld thr ou gh N orma l Ret ail Channe ls in the Un ited S ta tes sha11not , wit hout
    Gra nto r's p rior consent , ex ceed an addit ional twe lve pe rce nt (12% ) of the gross total distri bu ted~
    provided ho,vever , that if such spec ial sales plan s do ex ceed twelve percent (12 %), Gr antor will
    be paid Grantor's norma l royaJty on all Albums distribute d thr ough s uch plans in excess of such
    t\\'e lve perce nt (12 %).

                            (1v)    To the extent that R ec ords hereun der are sold subject to a
    sales pl an ent ailing a seJJing price for such Reco rds reduce d by a pe rc entage discount from
    RAFs or its li censee's "Gro ss Price" (i.e ., the seJ}jng price to djstribu tors before any di scou nts or
                                            J:\lDJ- Lcgal\McMill:1              West\Kanye WesLNcw_R«or<fing_Agreaneac v3.doc
                                                                 .o\wpda<a\.K.a11ye



                                                              Kanye West 9.16.20 Twitter                                        00067
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 8 of 60




                                                                   45


   free goods or bonus plans), the number of such Re cor ds deeme d to be Net Sales shall be
   detenn ined by re ducing the number of Recor ds actually so ld by the percentage of discount
   gran ted appljcable to such sale .
                                                                                                                    .
                     (b)       Without limitation of the ge nera lity of parag raph 13.2l (a) above,
   RAF shall have the righ t to ded uct from rhe num ber of Recor ds sol d returns and cred.i ts of an) '
   nature, incl ud ing -y,•ithout )imitation: (i) those on account of any re turn or exchange privil ege; (ii)
   defective merchandise; and (iii) errors in bi!Jing or shipment, prO\.'ided that returns shall be pro -
   ra ted bcnvee n royalty-bearing and non-royalty -bearing Records in the sam e pr oportio n as
   actua lly shipped.

                     (c)       \Vith out Jimitat j on of the foregoing, roy alt ies shall not be payab le
   \vith respec t to distribu tions which are not Net Sales and the terms "Ne t ·Sales " and/or "net
   roya lty-b eari ng sales '' shal l not inc lude the sales de scribed in paragrap hs 13 .21 (a) and 13.2l(b)
   and sh al l not incl ude any sales \vhjch are being held as royalty reserves .

             13.22. "Non-Affiliate d Th ird P arties": Pe rso ns other than RAF or other members of the
   Universal Music Group (" UNfG") as now or hereafter constitute d, and ot her than Per so ns as to
   which RAF or lnvfG now or hereafter direc tly or indirec t1)' holds more than a fifty percent (50%)
   in terest or contro l (including joint ventures) or Persons in which the principals of RAF or UMG
   now or hereafter co)1ectjve 1yhold more than a fifty percent (50%) interest or control.

          13.23. "Nonna ] Re tajJ Cha nnels": Normal retail dj strib ution channels excluding saJes of
   Records described in paragraph s 7.0S(c) and (d), 7.06 and 7.07 herein.

           13.24. "Pe rson" : Any individ ual, corporation, partnership, association,                                   or other entity, or
   the legal succ e ssors or repre sen tative of any of the foregoing.

             13.25. "R eco rdi ng Costs'': All cos ts, including, \.vithout limitat ion , preproduct ion and
   post-production costs, incurred for and with re spect to the prod uction of Master Recordings .
   Reco rding Costs inc lude without limitation , unio n scale; pa)•ments fo r music ians, vocal ists,
   conductors, arrangers, orchestrators, copyists, etc.; paymenrs re quired by any agreement between
   RAF an d any labor organizati on; produ cer's fees; sample fees and clearance costs; stu dio
   charges; costs of tape, edjting, mi.xing, mastering to rape,reference discs, and eng in eering;
   expe nse s of travel, per diem s (excluding any RAF personne l. exce pt if suc h personnel is engaged
   by RAF pursuant to the provisions of paragraph J0.06(b) above), rehearsal halls and vocal
   c oach ing ; costs of no n-studio faci litie s and equipment; dubb ing; cos ts an d transportation of
   instru ments including cartage and rental fees; and other c osts and expenses incurred in producing
   ivlaste r Rec ord ings and other costs which are cust omari ly re cogn ized as recording costs in the
   Phonograph R ecord industry ,. Recording Costs shal l not in clude so -called "pe r
   Rec ord '' costs requ ired to be paid pursua nt to any agreement ¥.'ith the AFofM, AFTRA or any
   equiva lent. Notwi thstanding the foregoing, in th e event RAF elects to remix any of the Master
   Rec ord ings deli vered hereunder after the delivery · to RAF of the applicable Master Recording
   pur suan t to the term s set forth herein, such remix costs shal] constitute an Advance herei n, but
   such amoun ts shall not reduce the Recording Fund for such appl ic able AJbum.

            13.26. "Records", "Ph onograph Rec ords": Any device now or hereafter known, on or by
   ,vhi ch sound may be recorded and reproduced, which is m anufactured or distri buted primarily
                                           J:\JDJ. 1"":gal\McMill30\1>.pd,ca\KaDye
                                                                              \V est\K .i.nye Wcst...,New
                                                                                                        _ ReCQrding_Agreement
                                                                                                                            v3.doc               ;.'.-·(:: _. .
                                                                                                                                              ,__     ~-. . ..,
                                                                                                                                               .. -.....
                                                                                                                                                 .•.,   -   ~

                                                                                                                                                        .. .'

----------               -- · --- ----------
                                .
                                                             Kanye West 9.16.20 Twitter
                                                                                          ---                                                 00068
                                        2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 9 of 60
52)




 •
        .,
                                                                      46



      for home and/or con sumer and/or juke box use and/or use on or in means of transportation
      includ1ng "sight and sound" devices or Audio-Visual Devices.

              13.27 . "R oyalty Base ":

                      (a)     The Ba se P rice less all exc ise , sales and sjm.ilar taxe s and less the
      app licable Conta iner Charges, if any.

                       (b)      RAF may at an) ' time a.nd from time co time change the meth od by
      \vhich it computes royalties in the Unjted State s from a retail basis to some other basis (the "New
      Ba sis" ), such as, without Lirrrita tion , a wholesale ba sis. The Ne~ ' Basis will replace the then-
      curre nt Royalty Base and the royalty ra tes shall be adjusted to the appro priate royalty which
      \vould be applied to the New Basis so that the dollars -and-cents royalty amounts payab le with
      respe ·ct to the top -line product throug h Nonna} Retail Channe )s as of the date of such change
      \vould be the san1e as that wl1ich was pay.able immed iate]) ' prior to such Ne w Basis; for sa le s
      other than top -lin e product , for which there is a Kew Bas is, the adjusted royalty rate shall be
      reduced jn the rati o of the roya lty rate fo r such sales to the roy aJty rates for sales of top- line
      product. If there are othe r adjustments made by RAF .that would otherwise make the New Ba s1s
      more favorable (a particular ex amp le of which migh t be the distribu tion of sma ller quan tities of
      free goods than t]1eretofore distributed) Chenthe benefits of such othe r adjustments w ill be taken
      int o consjdera tion in adjusting the royal ty rate.

               13.28. nSide": A Recordjog embodying Artist's performance of o ne (1) Composition or
      the equivalent thereo f, containing no less than two and one
      half (2· 1/2) minutes of continuous sound.

             13.29. "Sing le'': A 7-in ch viny l disc Phonograph Reco rd or it s non-viny l equ ivalent
      embodyjng no more than two (2) Sides.

              13.30. ''Sta tutorv Rate ": The min imum stalutOl)' compulsory license rate applicable to a
      Comp os ition of less than five (5) minutes under the copyright laws of the Uni ted States . On
      Records sold in Canada, the pre, 1ailing rate agreed up on by the Canadian recording 1ndustry and
      the Ca nadi an music publishjng industry or its mechanic al co}lectio n representative which js
      applicable to the re pro duction of musi cal composjtions, provided however . in no even t shal J the
      Canadian Statutory Rate be greater than the United States R ate .

              J3.3 1. "Top-Ljne'':   \vjth respect to Audjo-Visua l Devjce s, a pri ce line wjth a who)esa1e
      price that equates to a suggested reta:il list price of Ninetee n D ollars and Ninety-Five Cents (U.S.
      $ 19.95 J or more, or out side the Unit ed States, the customary top -line price in the applicabl e
      territor) '.

              13.32. "Vjdeo Costs": Any and al) costs jncurrcd by RAF jn connectjon wj th the
      production or exploitation of Videos and/or the acquisi tio n of rights with respec t thereto.

              13.33. "Video s.": A so-called "s hort-form" Auclio-Vi sual Re cor ding .

              13.34. "Websj1e":     A series of one ( 1) or more interconnected documen ts or files that
      are formatted using the Hy penext Ma rkup La nguage , or an)' sim ilar language, and that are
                                              J:\JDJ - Legal\McMillan\wpd;11a\Kaayc Wcst\Kanyc West~ew _ Rccording_Agreement v3.doc
                                                                                                                                             ----, · .
                                                                                                                                              .              .
                                                                                                                                                      I ·t , -   ~
                                                                                                                                                                       '
                                                                                                                                                                       •
                                                                                                                                                  !       .. ... ( ;
                                                                                                                                          ·!:--~!· ,.
                                                                                                                                                   ·:~::''
                                                                                                                                               .....
                                                                                                                                                  ~              ~




--------- ---                          - - -------                                   - --
                                                               Kanye West 9.16.20 Twitter                                             00069
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 10 of 60




>

                                                                    47


    inten ded to be accessib le by Internet users.

                                          0
            13 .35. "Web site !\1aterial      .A.llmaterial acquired or created for inc lusi on on an Artist
                                              :


    Website (including, without )imitation, Videos, photography , graphics, technology, so-ca lled
    "hype rli11ks" to l-1RLs, on -lin e chats, and elec troni c press ki ts or so-ca 1led .•'EPK" s).

    14.     MJSCELLANEOUS
                                                                                                                     ,,
               14.01. Whe rever Grantor' s approval or consent is required, Granter shal l give RAF
    \\'ri lten no tice of approval or di sappr ova l (the reasons for such disapprov al be1ng specifically
    stated) wi thin seve n (7) business days afte r RAF reques ts same. If Granto r sh all fai l to give such
    notice to RAF as aforesajd, Grantor shaJJ be deemed to have gi ven such co nsent or approv al .

            14.02. Any promotional efforts or expen ditures made by Gran tor or by any Person on
    behalf of Gra n tor in connection wjth any Records hereunder shal l be in accordance with
    applicable legal stand ards, inc luding Sections 317 and 508 of the Commun ications Ac t of 1934,
    as amende d. In the even t Gran tor is in breach of the preceding sentence, RAF may, without
    limiting jts rights, tenninate the Te rm of this agreemen t.

            14.03. Granter recognizes th at the sale of Records is specula tive and agrees tha t the
    judgment of RAf wit h regard to an 1• matter affec ting the sale, distribu tion and expl oitation of
    Record s hereunde r shall be bind ing and conclusive upon Grantor. Noth ing contained in this
    agreemen t sh all ob li gate RAF to make, sel l, licen se, or distribute R ecords manufact ur ed from the
    Sides recorded hereu nder other than as specific ally provide d herein. Th e me th od, m anne r and
    ex tent of release, packaging, promotio n, advertjsi ng, dis tribu ti on and · exp Joi tari on of Ma st.er
    Recordings and R ecord s shall be \>\'ithinthe sole discretion of RAF unless otherwi se herein
    spec1fica lly provided.                                                                                 .·

             14.04. RAF may , at its elec tion , ass ign this agreeme nt or any of its rights- .hereu nder to
    any subsidiary, affi liate or divis jon of RAF or The U niversa l :tvfusic Group (' •UJv1G"), or any
    en tity th at is owne d or con trolle d (in whole or in part) by RAF or UlvfG, to an y subs idiary or
    licensee in wh ich R AF or UMG now has or may here after ac quire a subslantial interest, or to any
    en tity that merges its asse ts with those of RAF or l.NG or the assets of w hich are acqu ired by
    RAF or l]MG, by lease or otherwise, or to an}· en tity acqu iring all or a subs tant ial portjon of
    RAF '~ or UMG' s asse ts, and such rights may be simi larly assigned by any assignee :

             14 .05 . A11 notices required to be gi, 1 en to R.AF shall be se nt to RAF at its address first
    menl1t>ncd herein, and aJJroyalties, roya Jty state me nts an d payments an d any and a1l notices ro
    Grantclr shall be sent to Grantor al its address first mentioned herein, or such ot her address as
    each ~~rl } ' res pec tively may :hereafter desjgnate by notice jn \Vriting to the other . A ll not ices sen t
    und er th is agreemen t shall be in writing and, ex cept for royal ty stateme nts shall be sent by
    re.gis1cred or certified mail, re turn receip t requested, and the day of mailing of any such notice
    shall be deemed the date of the giving thereof (except notices of change of address, the da te of
    -~rhich shall be the date of receipt by the recei,•ing party).       All n otices to RAF shal l be served
    upon RAF to the anent ion of the Senior Vice Pres ident , Bu siness & Lega l Affairs of The Islan d
    Def Jam Mu sic Group .

            14.06. It is expressly understo od and agreed that , RAF shal l n ot be enti tled to recover
                                           J:\JDJ• LegaN.,,c1'·1illao\wpda01\KanycWest\Kanyc Wcst_New_ Recor-sij
                                                                                                              ng_Agreement v3.doc
                                                                                                                                        I       /~·
                                                                                                                                    J       '   .,            ..
                                                                                                                                    : • • ..              I
                                                                                                                                I ,,. •
                                                                                                                                        .. . ..
                                                                                                                                            '         •       .'




                                                              Kanye West 9.16.20 Twitter                                                00070
52i,                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 11 of 60




         >

                                                                      48



       damages by reaso n of any breac h by Gran tor of Grant or's materi al obliga tion s her eunder , un le ss
       Granto r has faile d to reme dy such breac h within thirty (30) days foll owing receipt of RAF's
       notice there of; or, jf the breac h canno t be re asonably cured within s aid rhirty (30) day peri od, if
       Grant or does not commence to cure such ])reach \\,jthin said thirty (30) day perio d an d diJjgcntJy
       cont inue to so cure the re after.

                14.07. THIS ,i\GREE1\1El'\TIS ENTERED INTO IN THE STATE OF NEW
       YORK AND SHALL BE CONSTRlJED IN ACCORDANCE ,vITH THE LAWS OF l'.1EW
       YORK APPLICABLE TO CONTRACTS K"'TEREDIl\11'0 AND TO BE WHOLLY
       PERFORMED THEREIN (Wl 'fHOUf GIVING EFFECT TO ANY CONFLICT OF
       LAWS PRINCIPLES UNDER l\~\V YORK LAW). THE PARTIES AGREE THAT ANY
       ACTION, SUIT OR PROCEEDING BASED UPON ANY l\1ATTER, CLAIM OR
       CONTROVEllSY AIUSING IIEREUNDER OR RELATING HERETO SHALL BE
       BROUGHT SOLELY IN TI-IE ST.I\TE COlJRTS OF OR THE FEDERAL COURT IN
       THE STATE AND COUN'fY OF NEW YORK; EXCEPT 1'HATIN THE EVENT R\F IS
       SUED OR JOINED IN A'N-Y01 .HER COLTRTOR IN ANY OTHER FORU1\.1IN
       RESPECT OF ANY MATIER WHICH MAY GIVE RJSE TO A CLAIM BY RAF
       HEREl }NDER, 'fHE PARTIES lIBRETO OTHER THAN RAF CONSENT TO THE
       JURISDICTION OF SUCH COURT OR FORUM OVER ANY CLAIM WHICH MAY BE
       ASSERTED BY RAF THEREIN. THE PAR'"         fIES lffiRE1 '0 IRREVOCABLY " 'AIVE
       Al\"'YOBJECTION TO THE VENUE OF THE ABO VE-l\1ENT I01\1ED COURTS,
       INCLLl)lNG-ANY CLAIM THAT S-CCH~.\CTION, SUIT OR PROCEEDING HAS
       BEE N BRO UGHT IN AN INCON\ 1ENIENT }"'ORUM. ANY PROCESS IN ANY
       ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
       AGREEMENT MAY, AMONG OTHER METHODS PERMITTED BYLAW , BE
       SERVED UPON GRANTOR BY DEL1''ERING OR 1\1AILINGTHE SAME IN
       ..t\CCORDANCE,VITH PARAGRAPH 14.05 llEREOF. ANY SUCli PROCESS MAY,
       ..\.TlvONG OTHER :METHODS,BE SERVED l.JPON ARTIST OR ANY OTHER PERSON
       WHO APPROVES, RATIFIES, OR ASSENTS TO THIS AGREEl\1ENT TO INDUCE
       RAF TO ENTER ThTO IT, BY DELIVERING THE PROCESS OR MAILING IT TO
       ARTIST OR THE OTHER PERSON CONCERNED IN THE MAN1\1ERPRESCRIBED
       IN PARAGRAPH 14.05.

                14.08. The inva lid.iry or une nfor ceab ility of any pr ovision hereof shall no t affect the
       validity or enforcea bi)ity of an)' other provis ion hereof. This agreement cons titu tes the entire
       agreement and s uperc edes all other prio r agreem ents , un derstand ings, re pr esen tations and
       warranties, both written and oral, bet\\ 'een the parties, wit h respec t to the subject matter hereo f .
       The parties expressly acknow ledge that in entering this ag reeme nt, they h ave not relied on any
       represe nta tion s, vmtte n o r unwritten, other than those expressly set forth here in. No
       morufica tion, amendment, v.' aiver, tennination or discharge of this agreement shall be binding
       upon RAF and Gr an tor unle ss confirmed by a \Vritten instrument specifically referri ng to and
       amending this agreement wruch is sign ed by the Senio r Vice President of Bu siness & Legal
       Affairs of RAF and Gran tor.

               14.09. The parties hereto agree to maintain the con fid ent ia lity of any and all financ ial
       terms of this agreem ent and to refrain from disclosing same to an y third part y provided,
       however. tha t: (a) either party shall have the right to disclos e such tenns to its parents,
       subsidiaries and/or affiliate d companies, and/or to their offi cers, direc tors, employees and                                   ....   -.
                                              J:\IDJ- Legal\11.
                                                             tcMil!an\v.-pdata\l<anyeWest\Kanye WesLNew~ecordiDg_Agreement   v3.doc




--------                   -- ·. ·- -----------                  Kanye West 9.16.20 Twitter                                           00071
                                        2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 12 of 60




                                                                     49


   representatives (collectively, the "Repre sentatives '') so lely for the purpose of exercis ing the
   rights or obligations h ereu nder and/or to administer this agr eement, and subject always to th e
   terms of this paragra ph 14.09; and (b) if either party or a.ny of its Representatives becomes
   legally compe!Jed(by dep ositi on, interroga tories, requests for d ocum en ts, subpoe na , ci\·ii
   invest igative deman d or sim.ilar process ) to disc1ose any such fi11an cial terin s, such discl osure
   p ursuan t thereto shall not be deemed a breach of this paragraph (provide d, further, however that
   the pa1ty legally compe11ed to make such disclos ure shal l prom ptly notif)' the other part y hereto
   of such fac t prio r to making such disclosure).

            14.10.     Granto r understands and acknowledges that this agreement is a valid and
   binding legal doc ument which affec ts th e legal and finan cja] in terests of Grantor. Grantor
   ackno"' 1lcdges that Granter has had ampl e opportu nit )' to read the agreemen t and that Gran te r
   unde rs tands the terms and conditions set forth in the agreement . G rantor hereby acknow ledges
   that RAF has advis ed Grantor to obtain indepen dent lega l counse l in connectio n with the
   exe cu tion of this agreemen t and Grant or further acknow ledges tha t it has either obtained such
   independent legal counsel or has volu n tari1)· w aived its righ t to do so.

           14. 11. T his agree me nt shall not be construed against either party as the dr after, it being
   agreed that this agree ment ha s been drafted joi ntly b y the partie s.

            14.12. T his doc ument may be signed in coun terpa rts , and may be exec uted and del ivered
   by f acsin1ile, which v.hen taken togethe r \\ ill have the same effec t as if signed in its origina l by
                          1                                 1


   both parties.


   R OCK THE WORLD, I.LC                                                          THE ISLAND DEF JAM MUSIC GROUP ,
                                                                                  a divi sion of UM:G Rec ording s, In c .



     .~n Authorize d R epresen tative                                                                     Pw<·s ent
                                                                                             ess an ~ .g 1 A ff airs ___..


                                                                                                                       ..




                                                                                                                                                  ...

                                              J:\JDJ. LegaJ\McM:llan \wpdata\Kanyc: West\Kany c West_New _R ecordi ng_Agrcem ent v3.doc




--------            - - - -- --------
                              . .. ..                                              - -- - ----- -------
                                                                Kanye West 9.16.20 Twitter
                                                                                                                                          --- -
                                                                                                                                          00072
                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 13 of 60


                                                         EXHIBIT ''A"


                                                                                             Dated as of: April 13 , 2005


       THE ISLM1D DEF JAM MUSIC GROUP ,
       a division of UMG Recordings, Inc .
       Wor ldwide P laza
       825 Eighth A venue
       New York, New York 10019

       Gentlemen :

               Pursuant to an exclusive recording agreement (the "Recording Contract ") between
       Rock The World, LLC ("Grantor") and me, Grantor is entitled to my exclusive services
       as a recording artist. I have been advise d thl'!-t Grantor is entering into a written
       agreemen t with you of even date herewith (the "Ag reement "), pursuant to wruch Grantor
       is agre eing to fumisl1 my exc lusive services as a reco rding arti st. Unless otherwise
       defined herein , all tenns sh all have the same meaning as given them in the Agreement .

               Jn cons i der ation of your entering into the Agreement and as a furth .er inducement
       for you to do so, I hereby represen t and agree as f ollO\vS:

                 1.     I have read the Agreemen t, and I fully understand and agree to be b ound
       by all of the term s thereof (inc lucting, w ithout limitati on, any and all prov isions,
       obligations , representations, warranties and/or restrictions which relate to me in any
       \\ 1 ay). I her eby assent to you and Grantor entering into the Agreement.          1 hereby
       acknowledge that ) 'OU have advised me to ob tain independen t legal counsel in connection
       with the execution of the Agreement and this Jetter agreement. I further acknowledge
       that , with re spect to each of the Agreement, chis lette r agreement and the Reco rding
       Contract , I have either obta ined independent legal counsel or have voluntari ly waived my
       right to do so.

                 2.     I ,vill fully and to the best of my 2bility perform and di scharge all of the
       oblig ati ons undertaken by me pursuant to the provisions of the Recording Contract, as
       wel l as all of the obligat ions, warran ties, representations and undertakings contained in
       the Agreement whjch relat e to me in any way.

                3.      (a)    If, during the Tenn of the Agreement, Granter shall cease to be
       entitled to my services as a recor ding arti st , or if Grantor shal l fai l or refuse to fu lfill any
       of its obligations under the A greement, then l shall, at your wri tten reque st (the
       "Request" ), for the remainder of the Tenn of the Agreement and upon the terms and
       conditions set forth therein (except as pro, •ided in par agraph 3(b) below ), be deemed
       subs tituted for Grantor as a party to the Agreement as of the date of the Reque st. Without
       limiting the foregoing, in such event , I shall do all such acts as shall affo rd you the sam e



                                     J:\IDJ- Lcgal\McMillan\wpcata\lunyc Wcst\Kaoyc Wcst_New_Rocordiug_Agrecmcot v3.dcx:



----      -- ····- - -- --------
                   .                                                                 -- - -----------
                                                             Kanye West 9.16.20 Twitter                                     00073
                                                                                                                                    -
  •
2:19-cv-00366-RMG                Date Filed 09/18/20        Entry Number 116-7           Page 14 of 60
                                                 SI


  rights, privllcgcs, and benefits as )''>U w(IIJJd have had under the Agrcemctn if Granlor
  h3d co:11inucdto be cJ'ltil1ed to my recording services, and to fl.llftll all of its. obliga tions
  under the Agrumen1: a.nd such righ:s.,privikccs, nnd bc-ncfils:.hall be enforceable b)'
  )'OUditcctly attt i1'.:$lme..

                 (b)        Nocwj :Mtanding t.hc foregoing. in the e,·cn t l m: subl\.titu tcd for
  Gr:uuor a$ a p.'lrt)' to the Agrccmel'lt, the !ollowiiis ,h aU 4ppJy whh rtspcct to Gdvanccs
       t'Oya!<
  :1.11d    ics (ir~luC:1ng. wilhouc !imiwtion. Advances aod royaluc-1p~)"ible by )'OU
  pursuant to :l',e Agreement) in rc:spect            o(   Mwer    Record.in~ embodying my
  pcrl'orrr.ancu:

                        (i)      With rcspc,c:cto Master R~cbngs             c:mbooying my
  ptrformanccs   which ate r«()fded af 1e-:the dli;c of the Request, )'OU,ha ll hll\'C the ri£bt,
  in )Wrdiscroiion:

                               (A)    To ti>spe,lrl paym ent of l.11 monies 10 1:)C ~~o:
  Gran1or (whether Adv:1.1,ecs, ro)'altics or olh-erwise. and whether p1trsu.antto the
  Recording Contrac;, the Agrcemtnt or QChcrw1sc    ) . pcndjng se1dement of OJ))' di s,pulC$
  bet weer.me and Gnt:uor with respect lht.rtt o~or

                                  (B)     To t1.1spe.r.d payment of all 1\dvan..."'Ct   10 Ora:>tor
  under the Ag.recr,icn,. pc."lding seulemcm of any d.isputC4between me and Gram.or wilh
  rc.~ptC1thcre10: 10 pay djJUU)' 10 me all adv:i.ocesp:iyablc pul'S,uantto the Rccording
  Conunct; lO pay direct ly to n:e royalties at a ra1c not ir. excess of the royalty rate provided
  for in the Recording Contrac t; ar.d 10 hold L~ balance of al! ot.her royaltie s payable
  pursu:am10 Lhc Asrument, pe:ndfog(mal sc:nlctnc::n         l o( any dispt:tea betw-cer.me and
  G~mor wilh ~peel thereto.

                          {ii)       Wld1 ~'"t        co   MMCcr R«ordings       embodyi ng     my
  pcrl'onnanccs which arc recorded prior 10the date cf the Rrquest. l $h11.IJco:uira.leto look
  10 Cram « for poymcm of any #nd a.11alh'tncd i nd roy,Jtie-& pay.tble 10 rr.e in res~
  thereof .

            4.      Exccp, as provided in p:u-agripb 3(b) 1100,·c
                                                              . J will look $0lely 10 Gt3nt01'
  fo, the paymcn1 of a.ny and all mon-ie! pay:ible 10 me In resp«:t or seMces rendered by
  me' and/or ReC'Of   dings embodyi11g iuy pc-rfomuace.spursu:.11110 the Reeor'ding Contraec
  :m1.Vorin accordn»ce with lhe Agreement :i.1~or your manuf acu..1re.di~ribu llon. 4aJe Qt
  ,~h~·r use or exploitation o, any weh Rec011dir.gs:ind you ,:hall have r.o rcspon~lbili1y to
  mt · "h.:itsOC\<cr for :my such paymc,us.

           5.      ln occordanc:ewith tlic provision, o.f par-,,gn.phJO.JO oCtl'le A(;Iccmenl, I
  ~~rec 10 and do here.by indemnify, 5avo .uid OOJd)'OU h.atm!ess of and from 3-'\Yand an
  li:abihcy, loss, damage.. cwt or expense (includ ing all~)"·         fee,;) :irising ow o( Of
  connecte d wi1l1 ,ny bretteh or allctcd breach of this agn.-emen:, Che Agrocmem oc the
  RccOl'ding Com.ract or any cluim which is inconsis:1cr.t ~ith any o! U:c wn.rn:nties or
  represcnc~uons contiined ;n 1h,s: agre<:men1. 1he As,eemen, ot lhe Rtc(lrdinc Contr.tct.




                                     Kanye West 9.16.20 Twitter                          00074
                                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 15 of 60

52)




                                                               52



      and agree to rcjm burse you on deman d for an)' paymen t made or incurred by you with
      respec t to any of the foregoj ng. Pend ing final determination of any clai m involving such
      alleged breach or failure , you n1ay withhold sums due me.

             6.        Jf there is more than one ( 1) individua l signing lhj s agreement on behalf of
      Anist, then all references to "J", "me" and "my" shall be dee med referenc es to "we" , "us"
      and "out ', re specti vely: all of our obligations hereund er and un der the ;:\gre emen t shall
      be j oin t and severa l; and )1our righ ls here under and under the Agr eeme nt sha ll apply to
      each of us indivjdual)y and co11ectively.

          7.   THE PRO\'ISIONS   OF PAR.AGRA.PH 14.07                                                             OF   THE
      AGREEMENT SHALL ALSO APPLY TO TlilS AGREEMENT .

               8.       Th js agreement m ay not be mo dified exce pt by an instrument j n writing
      executed by all parties hereto. The in validi ty or unenforceabi lit y of any pro,,jsion hereof
      shal l not affe ct the va lidity or enfo rce abilit)'' of any other provis ion hereof_

               9.      Thi s docu men t ma y be signed in cotinteJl.)ans, and may be execute d and
      deliv ered by facs imi le, wh ich whe n taken together will ha ve the same effec t as jf signed
      in its original by bo th parti es.


                                                               Very tru1y yours ,




      ACCEPTED Ai"'IDAGREED :

      THE ISLAND DEF JAM MUSIC GROUP ,
      a divis1on of ...,s,,,.,._,Re cor dings. Inc .




      CONSENTED AND AGREED :

      ROCK THE WORLD, LLC



         An Authorized Repre sentative



                                   J;\JDJ- Lciral\McMill;an\wpda,a\Ka.oyeWest\Kanye.Wett _NcW_Rtcor diog_ASfeement V3.doc
                                                           Kanye West 9.16.20 Twitter                                        00075
                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7    Page 16 of 60




                                      Roe-A-Fella Record s, LLC
                                         Worldwide Plaza
                                        825 Eighth Avenue
                                     New York, New York 10019



                                                                                            Dated as of January 11, 20 11


Roe The World, LLC
c/o West Entertainment Services
1790 Broadway, I 0th Floor
New York, New York 10019
Attention: Louise West, Esq.

       Re:     Roe-A-Fella Records, LLC - w- Roe The World, LLC / Kanye West I Jay Z
               Duet Album

Dear Sir / Madam:

        Reference is made to the exclusive recording agreement (the "Agreement") dated as of
April I 3, 2005 by and between Roe-A-Fella Records, LLC (''RAF'') and Roe The World, LLC
(the "Grantor'') f/s/o Kanye West (the "Artist"), as amended and in full force and effect as of the
date hereof. For good and valuable consideration, the receipt of which Grantor hereby
acknowledges, notwithstanding anything to the contrary expressed or implied in the Agreement,
the following shall constitute the further understanding between RAF and Grantor with respect
to the Agreement:

I.      MINIMUM RECORDING OBLIGATIO N:                           Grantor agrees to deliver to
RAF one ( I) Album (the "Duet Album") which shall embody the musical performances of Artist
and Shawn Carter p/k/a "Jay-Z''. Grantor acknowledges and agrees that the Duet Album shall be
delivered to RAF in accordance with the terms and procedures of the Agreement for the delivery
of Albums thereunder. For the avoidance of doubt, the Duet Album shall not be deemed in
fulfillment of any portion of the Minimum Recording Obligation under the Agreement.

2.      RECORDING FUND:              RAF shall pay Recording Costs for the Duet Album as
provided below. Such Recording Costs shall be deemed Advances and recoupable from
royalties accruing to Grantor's account hereunder as provided below. The Recording Fund for
the Duet Album shall be Two Million Five Hundred Thousand Dollars ($2,500,000) (the "Duet
Album Recording Fund"). One Million Dollars ($1,000,000) of the Duet Album Fund (the
"Duet Album Advance") shall be paid to Grantor promptly following the complete execution
hereof. The balance of the Duet Album Recording Fund ($ 1,500,000) shall be administered by
RAF and if, after deduction of all Recording Costs paid or incurred by RAF in connection with
such Duet Album, with an allowance for a reasonable provision for recording costs (including

                             J:\ IOJ- Legal\McMillan \\vpdata\ Kanye West\Ouet Album Amendment , vfina\.doc~-.
                                                                                                                            •
                                                     Kanye West 9.16.20 Twitter                                             00076
                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7    Page 17 of 60




                                      Roe-A-Fella Record s, LLC
                                         Worldwide Plaza
                                        825 Eighth Avenue
                                     New York, New York 10019



                                                                                            Dated as of January 11, 20 11


Roe The World, LLC
c/o West Entertainment Services
1790 Broadway, I 0th Floor
New York, New York 10019
Attention: Louise West, Esq.

       Re:     Roe-A-Fella Records, LLC - w- Roe The World, LLC / Kanye West I Jay Z
               Duet Album

Dear Sir / Madam:

        Reference is made to the exclusive recording agreement (the "Agreement") dated as of
April I 3, 2005 by and between Roe-A-Fella Records, LLC (''RAF'') and Roe The World, LLC
(the "Grantor'') f/s/o Kanye West (the "Artist"), as amended and in full force and effect as of the
date hereof. For good and valuable consideration, the receipt of which Grantor hereby
acknowledges, notwithstanding anything to the contrary expressed or implied in the Agreement,
the following shall constitute the further understanding between RAF and Grantor with respect
to the Agreement:

I.      MINIMUM RECORDING OBLIGATIO N:                           Grantor agrees to deliver to
RAF one ( I) Album (the "Duet Album") which shall embody the musical performances of Artist
and Shawn Carter p/k/a "Jay-Z''. Grantor acknowledges and agrees that the Duet Album shall be
delivered to RAF in accordance with the terms and procedures of the Agreement for the delivery
of Albums thereunder. For the avoidance of doubt, the Duet Album shall not be deemed in
fulfillment of any portion of the Minimum Recording Obligation under the Agreement.

2.      RECORDING FUND:              RAF shall pay Recording Costs for the Duet Album as
provided below. Such Recording Costs shall be deemed Advances and recoupable from
royalties accruing to Grantor's account hereunder as provided below. The Recording Fund for
the Duet Album shall be Two Million Five Hundred Thousand Dollars ($2,500,000) (the "Duet
Album Recording Fund"). One Million Dollars ($1,000,000) of the Duet Album Fund (the
"Duet Album Advance") shall be paid to Grantor promptly following the complete execution
hereof. The balance of the Duet Album Recording Fund ($ 1,500,000) shall be administered by
RAF and if, after deduction of all Recording Costs paid or incurred by RAF in connection with
such Duet Album, with an allowance for a reasonable provision for recording costs (including

                             J:\ IOJ- Legal\McMillan \\vpdata\ Kanye West\Ouet Album Amendment , vfina\.doc~-.
                                                                                                                            •
                                                     Kanye West 9.16.20 Twitter                                             00077
                              2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 18 of 60




initial so-called "sample advance payments'') not yet billed or accrued , there remain s any
balance of the Duet Album Recording Fund, it shall be paid to Grantor promptly following
deli very of all Master Recording s and other materials required to be delivered to RAF pursuant
to Article s 3 and 4 of the Agreement. Any amounts withheld for unpaid Recording Costs , which
amounts are not used to pay such costs , shall be paid to Grantor within sixty (60) days following
such delivery. Any Recording Costs incurred by Grantor or Arti st that are billed or invoiced to
RAF after suc h date, shall be forwarded to and shall become the so le responsibility of Grantor
for payment. The Duet Album Advance and one-half ( 1/2) of the actual Recording Costs
incurred in respect of the Duet Album shall be recoupable solely from any and all record
roya lties (excluding mechanical royalties) otherwise payable to Grantor under the Agreement
with respect to the Duet Album . For the avoidance of doubt and notwith standing anything
expressed or implied to the contrary in paragraph 6.0l(a) of the Agreement, any Recording Costs
incurred in excess of the Duet Album Recording Fund shall be paid directly by Gran tor .

3.     ROYALTIES:

         (a)     RAF shall accrue to the account of Grantor, in accordance with the provisions of
Article 8 of the Agreement , a royalty of fifteen percent ( 15%) of the Royalty Base for Net Sales
through Normal Retail Channels in the United States of the Duet Album provided , however , no
royalties sha ll be due and payable to Grantor until such time as all Advances have been recouped
by or repaid to RAF in respect of the Duet Album. For the avoidance of doubt , all foreign
territorial and configuration reductions under the Agreement shall also apply to the Duet Album.

         (b)   (i)     With respect to Compositions embodied in the Duet Album, each
Controlled Composition shall be and hereby is licensed to RAF in the United States and Canada
at a copyright royalty rate (the ''Contractual Rate' ') equal to one hundred percent ( I 00%) of the
Statutory Rate prevailing at the time of commencement of recording of the Master Recording
embodying such Controlled Composition subject to the provisions of Article 9 of the Agreement

               (ii)    Notwithstanding anything to the contrary contained herein, Grantor
warrants, represents , and agrees that, in the United States and Canada, RAF shall have no
obligation whatsoever to pay an aggregate copyright royalty rate in respect of the Duet Album
regardle ss of the number of Controlled Compositions and/or other Compositions contained
thereon, in excess of twelve (12) times the applicable amount set forth in paragraph 9.02(a) of
the Agreement, as amended.

4.      RIGHTS:         RAF shall have, and Grantor hereby grants to RAF, all of the same rights in
and to the Duet Album and all materials embodied thereon that RAF has with respect to Master
Recording s and Audio-Vi sual Recordings delivered to RAF by Grantor under the Agreement.
Further, all of Grantor's obligations , warranties, representation s and covenants that apply with
respect to Master Recording s and Audio-Visual Recording s delivered by Grantor to RAF under the
Agreement shall also apply with respect to Master Recordings and Audio-Visual Recording s
delivered to RAF by Grantor in connection with the Duet Album, excluding any and all
contributions thereto by Shawn Carter p/k/a ''Jay-Z".



                             J:\IDJ- Legal\ McMillan\wpdata\ Kanye West\Duet Album Amendment , vfin~l.doc~~
                                                                                                             •


                                                      Kanye West 9.16.20 Twitter                             00078
                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 19 of 60




5.     MISCELLANEOUS :

        (a)     All terms not expres sly defined herein shall have the same meanings as given to
them in the Agreement. Except as expres sly or by necessary implication modified hereby , all
provi sions of the Agreement shall remain in full force and effect in accordance with their terms.

         (b)      This agreement shall be binding on and inure to the benefit of the respective
partie s, their legal representative s, successors and assigns.

       (c)    This amendment coupled with the Agreement constitutes the entire agreement
among the partie s with respect to the subject matter hereof , and shall not be modified or
amended except by an instrument in writing which specifically refers to this agreement and is
signed by an autho rized representative of each party hereunder . Any such instrument signed by
RAF shall be signed by the Executive Vice President, Business and Legal Affair s of The Island
Def Jam Music Group , a division ofUMG Recordings, Inc.

         (d)     This document may be signed in counterparts, and may be executed and delivered
by facsimile, which when taken together will have the same effect as if signed in the original by
all partie s hereto .

                                                          Very truly yours,

                                                          ROC-A-FELLA RECORDS, LLC




                                                                                            d re resentativ

AGREED AND ACCEPTED :

ROC THE WORLD, LLC




       An authorized signatory

Fed. Tax ID #:




                            J:\ IDJ- Legal\McMillan\wpdata\Kanye West\Duet A lbum Amendn1ent, vfina!.doc .--


                                                     Kanye West 9.16.20 Twitter                               00079
                            2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 20 of 60




                               INDUCEMENT AGREEMENT

In order to induce Roe-A Fella Records, LLC (''Company'') to enter into the foregoing
amendment ("Amendment") dated as of January 11, 2011, to the agreement, dated as of April I 3,
2005, between Roe The World, LLC ("Grantor") and Company with respect to the undersigned's
recording services (the "Agreement"), as amended, the undersigned hereby:

        (a)          acknowledges that he has read and is familiar with all the terms and
conditions of the Agreement and the Amendment and has had a full opportunity to have the
contents and legal affects thereof explained to him by an attorney of his own, independent
selection;

       (b)            assents to the execution of the Amendment and agrees to be bound by the
terms and conditions thereof, including but not limited to each and every provision of the
Amendment that relates to the undersigned in any way, directly or indirectly, the services to be
rendered thereunder by the undersigned and restrictions imposed upon the undersigned in
accordance with the provisions of the Amendment, and hereby guarantees to Company the full
and faithful performance of all the terms and conditions of the Amendment by the undersigned
and by Grantor, excluding the provisions of paragraphs 9 and IO thereof which shall be
considered in good faith by the undersigned;

       (c)            acknowledges and agrees that Company shall be under no obligation to
make any payments to the undersigned or otherwise, for or in connection with this inducement
and for or in connection with the services rendered by the undersigned or in connection with the
rights granted to Company thereunder and the fulfillment of the undersigned's obligations
pursuant to the Amendment; and

       (d)            acknowledges and affirms that the Agreement is in full force and effect as
of the date hereof and, except as modified by the Amendment, the Agreement (and the
undersigned's obligations thereunder) are hereby ratified and confinne.d.




                                                         Kanye West




                                                                                                           .
                            J:\IDJ- Legal\McMillan\wpdata\Kanye West\Ouet Albun1Amendment, vfinal.do
                                                                                                            •

                                                    Kanye West 9.16.20 Twitter                             00080
                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 21 of 60




                          THE ISLAND DEF JAM MUSIC GROUP,
                         A DIVISION OF UMG RECORDINGS, INC.
                                   1755 BROADWAY
                              NEW YORK, NEW YORK 10019

                                                                                        Dated as of May 4, 2012


Rock The World, LLC
c/o West Enterta inment Services
1790 Broadway
Suite 800                                                                         •

New York, NY 10019
Attention: Louise West, Esq.
                                                                          •


Re:     Roe-A-Fella Records, LL C -w - Rock The World , LLC / Kanye West I
        Sixth & Seventh Album Amendment

Dear Gentlepe rsons:

 Reference is made to the exc lusive recording agreement between The Island Def Jam Music
Group , a division of UMG Recordings, Inc. (as successor-in -intere st to Roe-A-Fe lla Records,
LLC (collectively , "IDJ"]) and Rock The World , LLC ("Grantor'') f/s/o Kanye West (the
"Artist''), dated as of April 13, 2005, as amended and in full force and effect as of the date hereof
(the "Reco rding Agreement"). All terms not specifically defined herein shall have the same
meaning used in the Reco rdin g Agreement, unless otherwise provided herein (hereinafter , the
''Amendment"). For good and valuable conside ration, the rece ipt of wh ich each party hereby
acknowledges, the parties agree to mod ify the Recording Agreement as follows:

I.     Sixth Album & Seventh Album [Option].

1.      Exercise of Option for Sixth Albwn. Granter hereby acknowledges that IDJ timely and
prope rly exerc ised its option to extend the Term of the Recording Agreement for the fifth Option
Period during which IDJ is entitled to receive delivery of the sixth Album of the Minimum
Recording Obligation (the "Six th Album").

2.     Advances / Recording Budget s. Notwithstanding anything to the contrary contained in
the Recording Agreement (includin g, without limitation , paragraph 6.01 (b](i] of the Recording
Agreement), so_lely in connection with the Sixth Albwn and the Seventh Albwn (as defined
below), IDJ shall pay the following Advances:

       (a)   Sixth Albwn. Solely in connection with the Sixth Album, IDJ will pay Grantor an
Advance in the amount by which Twelv e Million Dollars ($ 12,000,000) (the "Sixth Album
Recording Fund") exceeds the Recording Costs incurred by IDJ in connection with the Master




                                                     Kanye West 9.16.20 Twitter                                   00081
                            2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 22 of 60




Recordings recorded during the fifth Option Period (the ''Album Six Masters''). The Sixth Album
Recording Fund shall be paid as follows:

               (i)     Eight Million Dollars ($8,000,000) shal l be paid to Grantor promptly
following the com plete execution hereof ~and

               (ii)    The balance of the Sixth Album Recording Fund(~., $4,000,000) shall be
admi nistered by IDJ (in accordance with the terms of paragraph 6.0 l( a] of the Recording
Agreement) and if, after deduction of all Recording Costs paid or incurred by IDJ in connection
with the Sixth Album, with an allowance (the "Sixt h Album Allowance") for a reasonable
provision for Recording Costs (including initial so-cal led "samp le advance payments" ) not yet
billed or accrued (the "Sixth Album Further Costs") , there remains any balance of the Sixth ~
Album Recording Fund, it shall be paid to Granter promptly following de livery of all Master
Recordings and other materials required to be delivered to IDJ pursuant to 1\rti cles 3 and 4 of the
Recordi ng Agreement in connectio n with the Sixth Albwn. IDJ shall pay the Sixth Album
Allowance , less any Sixth Album F~her Costs actually incurred, to Granter promptly after [DJ
reasonably believes that it has received -bills or accrual s for all Recording Costs actually incurred
in connection with the Sixth Album.

        (b)     Seventh Album. Solely in connection with the sixth Option Period during which
IDJ is entitled to receive delivery of the seventh Album of the Minimum Rec ord ing Obligation
(the "Seve nth Album"), IDJ will pay Granter an Advance in the amount by which Six Million
Dollars ($6,000,000) (the "Seven th Album Recording Fund" ) exceeds the Recording Costs
incurred by IDJ in connec tion with the Master Recordings recorded during the sixth Option
Period (the "Album Seve n Masters") . The Seventh Album Recording Fund shall be paid as
follows:

              (i)    Three Million Dollars ($3,000,000) to Grantor promptly following
commencement of recording of the Album Seven Masters in acco rdance with the terms of the
Recordin g Agreement; and

                The balance of the Sevent h Album Recording Fun d (i.e., $3,000,000 ) shall be
administered by IDJ (in accordance with the term s of paragraph 6.0l[a ] of the Recording
Agreement) and if, after deductio n of all Recordin g Costs paid or incurred by IDJ in connect ion
with the Seventh Album, with an allowance (the usevent h Albwn Allowance") for a reasonable
provision for recordin g costs (inc ludin g initial so-cal led "samp le advance payment s") not yet
billed or accrued (the "Seventh Album Further Costs"), there remains any balance of the Seventh
Album Recording Fund, it shall be paid to Grantor promptly following deli very of all Master
Recordings and other materials requi red to be delivered to IDJ pursuant to Articles 3 and 4 of the
Recordin g Agreement in connection with the Seventh Album . IDJ shall pay the Seventh Album
Allowance, less any Seve nth Album Further Costs actually incurred, to Gran tor promptly after
IDJ reasonably believes that it has received bills or accruals for all Recording Costs actually
incu.rred in connect ion with the Seventh Album.

       (c)   Pre-Paid Advances. Notwithstan din g anything to the co ntrary contain ed in the
Recording Agree ment , as amended, the prior payment of Seven Hundre d Fifty Thous and Dollars


                                                         2                                 Kanye West LP 6-7 Amendment (J J)




                                                    Kanye West 9.16.20 Twitter                                                 00082
                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 23 of 60




($750,000) in connection with the Sixth Album and the prior payment of Seven Hundred and
Fifty Thousand Dollars ($750,000 ) in connection with the Seventh Album, sha ll not be deducted
from any of the Advances described herein but shall nonetheless be deemed genera l Advances
against the Royalty Account (as defined in paragraph 3[a] below).

3.       Royalties.     Notwithstanding anything to the contrary contained in the Recording
Agreement, paragraph 7 .02 of the Recording Agreement is hereby amended to provide that in
lieu of the royalty set forth in the Recording Agreement, a royalty of twenty-two percent (22%)
of the Royalty Base for USNRC Net Sales shal l apply so lel y in connection with the Album Six
Masters and the Album . Seven Masters . For the avoidance of doubt, the sales escalations
provided in paragraph 7.02 of the Recording Agreement sha ll not apply to the royalty rates set
fort h in this paragraph 3.

4.       Mechanical Royalties. Without limiting any of the prov1s1ons of paragraph 9.01,
subparagraph 9.0l (a) is hereby modified such that each Controlled Composition embodied on a
Master Recording recorded in connection with either the Sixth Album or the Seventh Album
shall be and hereby is licensed to IDJ in the United States and Canada at a copyrigh t roya lty rate
equal to one hundred percent ( 100%) of the Statutory Rate prevailing at the time -of the earlier of:
(i) delivery of the applicable Master Recording embodying suc h Controlled Composition, or; (i i)
the date such Master Recording(s) was required to be delivered hereunder, subject to the
provisions of this Article 9.

5.      Subparagraph 4 .0l(a)( i) of the Agreement is hereby modified such that each remaining
Albu1n of the Minimum Recording Ob ligation hereunder other than the Sixth Album sha ll be
delivered to IDJ no later than twelve (12) months (as opposed to 180 days) following
commencement of the applicable Contract Period hereunder.

II.        Miscellaneous .

I.       Noth ing herein contained shall constitute a partner ship between, or joint venture by , tbc
parties hereto, or constitute either party the agent of the other , and neither party shal l become
liable for any representation, act or omission of the other which is contrary to the provisions of
tl1is paragraph.

2.      This writing sets forth the entire understanding between the parties heret o with respect to
the subject matter hereof, and no modification, amendment or waiver of this document shall be
binding upon either party hereto unless confirmed by a written instrumen t signed by an
authorized signatory of the party sought to be bound. No waiver of any provision of, or waiver
of a default under this Amendment or any failure to exercise rights hereunder shall prejudice the
rights of eith er party thereafter, nor shall it form precedent for the future.

3.      Except as expressly or by necessary implication modified hereby, the terms and binding
effect of the Recording Agreement are hereby ratified and confirmed without limita tion or
excep tion.




                                                           3                                 Kanye West LP 6-7 Amendment (JJ)




                                                     Kanye West 9.16.20 Twitter                                                 00083
                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 24 of 60




4.      Thi s Amendment may be signed in counterparts, and may be executed and delivered by
facsimile and or electronic mail as a pdf , which when taken together will have the same effect as
if signed it its original form by all the parties.


                                                        Very truly yours ,
                                                                                                                     .
                                                        THE ISLAND DEF JAM MUSIC GROUP,
                                                        A division of UMG Recording s, Inc .




                                                        B
                                                                                                           ntative

AGREED AND ACCEPTED:

ROCK THE WORLD, LLC




                          atory




                                                       4                                   Kanye West LP 6-7 Amendment (JJ)


                                                           Kanye West 9.16.20 Twitter                                         00084
                                 2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 25 of 60




                                         INDUCEMENT AGREEMENT

    In order to induce The Island Def Jam Music Group, a division of UMG Recordings, Inc.
    ("Company '') to enter into the foregoing amendment ("Amendment'') dated as of May 4, 2012, to the
    agreement, dated as of April 13, 2005, between Roe The World, LLC ("Granto r") and Compa ny with
    respect to the undersigned's recording services (the ·'Agreeme nt"), as amended, the undersigned
    hereby :

            (a)              acknowled ges that he has read and is familiar with all the terms and
    conditions of the Agreement and the Amendment and has had a full opportunity to have the contents
    and legal affects thereof explained to him by an attorney of his own, independent se lection;
                                                                                                                               .    -
            (b)             assents to the execution of the Amendment and agrees to be bound by the
    terms and conditions thereof, including but not li1nited to each and every provision of the
    Amendment that relates to the undersigned in any \Vay, directly or indirectly , the services to be
    rendered thereunder by the undersigned and restrictions imposed upon the undersigned in accordance
    with the provisio ns of the Amendmen t, and hereby guarantees to Company the full and faithful
    performance of all the terms and conditions of the Amendment by the undersigned;

            (c}              acknowledges and agrees that Company shall be under no obligation to make
    any payments to the undersigned or otherw ise, for or in connection with this inducement and for or in
    connection . with the services rendered by the undersigned or in connectio n with the rights granted to
    Compa ny thereunder and the fulfillment of the under signed 's obligations pursuant to the
    Amendment; and

             (d)             acknowledges and affirms that the Agreement is in full force and effect as of
    the date hereof and, except as modified by the Amendment, the Agreement (and the undersigned's
    obligat ions thereunder) are hereby ratified and confirmed.




                                                                Kanye West




!                                                              5                                 Kanye West LP 6-7 Amendment (JJ)




                                                         Kanye West 9.16.20 Twitter                                                     00085
                                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 26 of 60
•




                                        LETTER OF DIRECTION

                                          Rock The World, LLC
                                 c/o S\veeney, Johnson & Scates, LLC
                                      152 W. 57th Street. 8th Floor
                                     New York. Ne \V York, I 00 19
                                       ..\ttn : Ron Sweeney, Esq.

                                                Kan)·e West
                                  c/o Carroll, Guido & GrofTman. LLP
                                        1790 Broad\vay. 20th Floor
                                      ~ew York. New York 10019
                                       .\ ttn : Mi~hat:I ( iu idt1. Esq .




                                                                                                                  Dated: May 4.20 12


    The Island Def Jam Music Group (by FedEx)
    a division of UMG Recordings, Inc.
    1755 Broadway, 8th Floor
    N ew York. NY 10019
    Attn: Sr. VP, Business and Legal Affairs

    Gent lepersons:


    I.     Reference is ,nade to the agreement by and between you as successor in interest to Roc-
           A-Fella Records, LLC (..you'' or '"IDJ") and Rock The World, LLC ('"RTW"), regarding
           the exclusive recording services of Kan}'e West (''Artist"), dated as of April 13, 2005, as
           amended through the date hereof (the "Agreement''), including \vithout li111itation by that
           amended dated a.s of the date hereof (the "2012 Amendment). All terms not specifically
           defined herein shall have the sa1ne meaning used in the Agreement, unless othenvise
           provided herein.

    2.      Pursuant to paragraph 2(a) of the 2012 Amendment. you have agreed to increase the
            Recording Fund for the albun1 to be delivered in fulfillment of the ~-1iniinun1Recording
           Obligation for the fifth Option Period to T\velve Million Dollars ($12.000,000), of\v hich
            Eight Million Dolla rs ($8.000.000) (the --Execution Advance") shall be payable promptly
           after the full execution of the 2012 A111endment.We hereb y irrevocably instruct you to
           pay One ~1illion T\vo Hundred Thousand Dollars( $ I .200,000) of the Execution Advance
           directly to RTW (the "RTW Execution Advance") and Six Million Eight Hundred
           Thousand Dollars ($6,800,000) of the Execution Advance direct I}' to Artist. Artist
           hereb y directs )·ou to pay One Million Three Hundred Thou sand Do llars ($1,300,000) of
           such Six Million Eight Hundred Thousand Dollars ($6,800,000) of the Execution
           ,-\dvance payable to Artist pursuant to the preceding sentence to Tl1ree Kings LLC. c/o

                                                                I



                                                           Kanye West 9.16.20 Twitter                                                  00086
                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 27 of 60




      Sweeney. Johnst>n & Scates, LLC. 152 W. 57th Street. 8th Floor. Ne\VYork. New York.
      10019, Attn: Ron Sweeney, Esq.

3.    Pursuant to paragraph 2(b) of the 2012 Amendment, you have agreed to increase tl1e
      Recording Fund tor the album to be delivered in fulfillment of the Minimum Recording
      Obligation for the sixth Option Period to Six Million Dollars ($6,000.000), of which
      Three Million Dollars ($3,000,000) (the ·'LP7 Commencement Advance' ') shall be
      payable promptly after the commencement of the recording of such album. We hereby
      irrevocably instruct you to pay Four Hundred and Fifty Thousand Dollars ($450.000) of
      the LP7 Commencen1ent Advance directly to RTW (the ''RTW LP7 Advances") and Two
      rvtillion Five Hundred Fifty Thousand Dollars ($2,550.000) of the LP7 Commencement
      ,\dvance directly to Artist.

-t.   RTW irrcvr>cably instructs you to p..1y directly to ,\ vant Garde r-..
                                                                           1anage111ent    . Inc. l i ) One
      I lundred Tv..-enty fltllllsa11dDollars uf the Execution Ad\-·ance. a11<l(ii) f <)rt y Fi\·e
       rhousand Oollars ($45.000) of the RT W LP7 ,.\dvance . Such payments shall be mac.leLo
      ,\vant Garde rvtanagement, Inc.• c/o Sweeney. Johnson & Scates. LLC. 152 W. 57t11
      Street, 8th Floor, New York, New York, 10019, Attn: Ron S\\·eeney, Esq., or elsewhere
      ilS Avant Garde Management, Inc. may direct you in \vriting.


5.    \Vith respect to:

              (i ) any 1naster recordings made during the first, second , third or fourth Contract
              Periods, we hereby request and irrevocably authorize you (A) to directly pay to
              Artist 80% of all Net Royalties (as defined below). and (B) to directly pay RTW
              20% of all Net Royalties;

              (ii) an)' master recordings made during the fifth, sixth or seventh Contract
              Periods, \Vehereby request and irrevocably authorize you (i) to directly pay to
              Artist 85% of all Net Advances (as defined below") and 85% of all Net Royalties
              (as defin~d below), and (ii) to directly pay RTW 15% of all Net Advances and
              15% of all Net Royalties; and

              (iii) any master recordings made after the end of the seve11thContract Period, if
              any. I 00% of all monies payable in connection therewith shall be paid directly to
              Artist.

      As used herei11.'•Nl!t ,\dvances' ' shall mean i\dva11cespayable to R'fW or Artist pursuant
      lo the Agreement (not including tl1eExecution Advance or the LP7 Comn1encement
      Advance), less all Recording Costs or other similar third party payments.

      As used herein. '·Net Ro)·alties" shall n1ean gross royalties (or ·'net receipts" where "net
      receipts" are payable in lieu or royalties pursuant to paragraph 7 .06 of the Agreement),
      excluding mecl1anicalroyalties. payable under the Agreement, less all royalties and other
      amounts payable to any third party producers. mixers. outside artists, sample claimants or
      other third parties.



                                                              ,,-
                                                          Kanye West 9.16.20 Twitter                             00087
                                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 28 of 60




     You will prepare separate accounting statements for RTW and Artist starting with the
     statement for the accounting period ending June 30.2012 . Each of RTW and the Artist
     "viii have a separate and independent right to audit your books and records with respect to
     SL1ch statements i11accordance with the terms of the Agreen1ent.


6.   RTW l1asassigned all its prospective rights and obligations tinder the Agreement to 1-                   \rti st
     and Artist has assumed all of RTW 's prospective rights and obligations under the
     Agreement . You hereby consent to such assignment. In furtherance of the foregoing ,
     RTW and Artist have agreed that (i) Artist may deal directly with IDJ in connection with
     all matters related to the Agreement, and may amend and modify the Agreement as Artist
     and IDJ may agree~ and ( ii) all rights of approval, consent or consultation that extend to
     RTW and/or Artist under the Agreement shall hereafter extend to. and may be given by .
     .~rtist alone. Not\~·ithstanding the foregoing, (i) Artist has agreed not to modify the
      \greement i,1a rnanner \Vhich \VOtilt.l      ha\.e a disproporti<)nate impact on the rights t1f
     R·rw. anJ (i i) :'\ rtist has agre~d 11t>l ll> 111,uJif)           ivc any 11f Rf\\/" s rigl1ts unJc::r)
                                                             ' (1lr \\.'U
     puragraph 5.(ll(h)(xv iJ l>fthe Agrl!e111t!nl     \'-itl1out RTW ·s~l Hlsl!nt 1i.c .. l{'fW will
     .:ontinue to be::entitled to have its logo printed on Records derivct.l fron1 tl1eMaster
     Recordings deli\ 'ered pursuant to the Agreement and in advertisements therefore in
     accordance \vith t}1eterms of the Agreement) .

7.   Your compliance \Vith this authorization \Viii constitute an accommodation to us alone;
     no other party is a beneficiary of it. All payments to Artist or Avant Garde Management,
     Inc. under this authorization will constitute payment to RTW and } 'OU will have no
     liability \vhatsoe\·er by reason of any erroneous payment or failure to comply \vith this
     authorization. We will indemnify and hold you hannless against any claims asserted
     against you and any dan1ages, losses or expenses you incur by reason of any sucl1
     payment or othenvise in connection herewith.

     All monies becon1ing payable to Artist under this authorization \viii be remitted to Artist
     at the address first set forth above or otherwise as Artist directs you in \Vriting and will be
     accompanied by statements with respect lo those payments. (We understand that royalty
     payments instructions of this nature are usually placed in effect with respect to the
     accounting period in ,vhich you receive them if they are delivered to you within the first




                    (RErvtAINDER OF P..\GE INTENTIONALLY LEFT BLANK]




                                                                3

                                                           Kanye West 9.16.20 Twitter                                   00088
                                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 29 of 60




         three months of that period, and \vith respect to the next accol1nting period it delivered
         after that time. although administrat ive factors may result in ,.ariations from that
         procedure.)


                                                                        Very truly yours,


                                                                         ROCK THE WORLD. LLC


                                                                         By:
                                                                                --         - ---                  - ---

                                                                                                                  -
                                                                        KANYE WEST


;\ CCEPTED AND AGREED :

THE ISLAND DEF JAM MUSIC GROUP,
a division of Uf'vtGRecordings. Inc.



By:___        _ _________                          _




                                                           Kanye West 9.16.20 Twitter                                     00089
                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 30 of 60



I




           three month s o f that period. and \\.ith respect to the next acct)unting peri od it delivered
           after that time. alth o ugh admini strati ve factor s ,na y res ult in variati ons fro m that
           procedure .)


                                                                          Very truly )·ours.


                                                                          ROCK THE \\ 'ORLD. LLC


                                                                                                             _...     ~- --




                                                                          KANYE \\-' EST


    .-\CCEPTED AND AGR£ED:

    THE ISLAND DEF JAM MUSIC GROUP.
    a division of U~-tGRecordings. Inc.



    l3y: _ ______            ~------




                                                               Kanye West 9.16.20 Twitter                                     00090
                                           2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 31 of 60




)
✓
    I                                     THE ISLAND DEF JAM MUSIC GROUP,
                                         A DIVISION OF UMG RECORDINGS, INC.
                                                  1755 BROADWAY
                                              NEW YORK, NEW YORK 10019

                                                                                                     Dated as of May 7, 2012


        Getting Out Our Dream s II, LLC
        c/o Carroll, Guido & Groffman , LLP
        1790 Broadway, 20 th Floor
        Suite 800
        New York, NY 10019
        Attention: Michae l Guido, Esq.

                Re:      Roe-A-Fella Records, LLC - w - Getting Out Our Dreams II, LLC f/s/o
                         Kanye West: Exclusive Recording Agreement

        Gentleperso n(s):

        Thi s agreement (including Exh ibit A, whi ch is attached hereto and incorporated herein by this reference)
        shall constitut e an exclusive record ing agree ment between The Island Def Jam Music Group, a divisio n
        of UMG Recordings, Inc. ("IDJ ") aA(j Getting Out Our Dreams II, LLC ("G rantor" or "you") with
        respect to th~ services of Kanye West (the "Artist"). The terms and conditi ons of this agreement shall be
)\      the terms and condit ions set fo rth in the attac hed Exhibit A (i.e., the exc lusive record ing agreement, dated
        as of Apr il 13, 2005, between IDJ [as successo r-in-intere st to Roe-A -Fella Reco rds, LLC] and Rock The
        World, LLC with respect to Artist, as amended and in full force and effect as of the date hereof) (the
        "Recording Agreement")) as mod ified and supplemented by the term s set forth below in this letter
        agreement and with all other chang es being made that are necessary by implication. If any terms below
        conflict with the terms of the Rec ording Agreement, the terms below shall govern. All references to Granter
        in tl)is agreement, including Exh ibit A hereto, shall be deemed reference s to Getting Out Our Dreams II,
        LLC . IDJ and Granter ackn owledge and agree that the term s and condi tions of the Recor ding Agreem ent
        are incorporated here in solely as a matter of convenience , and that this agreement shall constitute a new
        recordi ng agreement that is separate ·and apart from the Recording Agreement and for which separate
        consideratio n has been prov ided. For the avoidance of doubt, all terms not specifica lly defined herein
        shall have the same meanin g used in the Recordi ng Agreement, unless otherwise provided herein. For
        good and valuable considerati on, the rece ipt of which each party hereby acknowledges, the parties agree
        to modify the terms and conditions of the Recording Agreement which are being incorporated herein as
        follows:


        1.      TERM / RECORDING OBLIGATION:

                (a)      Prov ided that IDJ exerc ises the Initial Option (as defined below), the term of this
        agreement (the "Term ") will begin immed iately upon the expi ratio n of the term of the Recording
        Agreement (or, if IDJ so advises, such period will begin on the date of such exercise notice) and shall
        continue for a first Contr act Per iod (some time s refe rred to as the "Initial Period") ending on the ear lier of:
        (a) twelve (12) months after the delivery to IDJ of the last Master Recordin gs that are required to be
        delivered hereu nder in fu lfil lment of the Minimum Recording Obligatio n durin g the Initia l Period; or (b)
)       nine (9) mont hs after the init ial comme rcial release in the United States of the Album required to be
        delivered hereunde r in fu lfillm ent of the Minimum Recording Obligat ion during the Initial Period. IDJ


                               \   .••
                                                                   Kanye West 9.16.20 Twitter                                  00091
                                        2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 32 of 60
    I




        Page2


        may exercise its option for the Initial Period (the "Initial Option") by sending notice to Grantor to that
        effect at any time prior to the expiration of the term of the Recording Agreement. For the avoidance of
        doubt, the Option Warning mechanism described in subparagraph l .02(b) of the Recording Agreement
        will apply to the Initial Option. Notwithstanding anything to the contrary contained herein, the month of
        December shall not be included when computing the ending date of the Initial Period.

                (b)      Grantor grants IDJ one (1) separate option to extend the Term for additional Contract
        Period (sometimes referred to as the "Option Period"). IDJ may exercise such option by sending Granter
        a notice at any time before the expiration of the Initial Period . If IDJ exercises such option, the Option
        Period will commence upon the end of the Initial Period (or, if IDJ so advises, such period will begin on
        the date of such exercise notice) and end on the date twelve ( 12) months after the initial commercial
        release in the United States of the Album required to be delivered hereunder in fulfillment of the
        Minimum Recording Obligation during such Option Period . For the avoidance of doubt, the Option
        Warning mechanism described in subparagraph l .02(b) of the attached Recording Agreement will apply
        to the option described in this subparagraph I (b). Notwithstanding anything to the contrary contained
        herein, the month of December shaU not be included when computing the ending date of any Option
        Period.

                (c)     The Minimum Recording Obligation hereunder shall be as follows:

                            Contract Period                           Minimum Recording Obligation

                            Initial Period                            one ( 1) Album (the "Eighth Album")
                            Option Period                             one (1) Album (the "Ninth Album")
)               (d)       (i)      Notwithstanding anything to the contrary set forth in the Recording Agreement, IDJ
        will only have the right to exploit the Master Recordings delivered hereunder, all Artwork created for use on
        or in connection with Records or other derivatives of such Master Recordings and Mobile Materials
        embodying such Master Recordings and/or Artwork (collectively, the "Subject Materials") hereunder until
        the date seven (7) years after !DJ's United States retail street date for the last Record Delivered by you in
        fulfillment of your Minimum Recording Obligation hereunder (the ''Exploitation Period"). Notwithstanding
        the foregoing, in the event your account hereunder is in an unrecouped position as of the date that the
        Exploitation Period would otherwise expire, then the Exploitation Period will be extended until the earlier of:
        (A) the day after the last day in the accounting period after the term in which you either receive an accounting
        statement showing your account to be in a recouped position; or (B) the date on which you pay to IDJ a sum
        equal to the then current amount of that unearned balance (which amount will be applied to your account
        hereunder).

                         (ii)     Further notwithstanding anything to the contrary set forth above, IDJ may non-
        exclusively distribute its existing inventory of Subject Materials during the six (6) month period
        immediately following the. expiration or termination of the Exploitation Period (the "Sell-Off Period").
        During the six (6) month period immediately preceding the Sell-Off Period, IDJ shall not manufacture
        Records embodying Master Recordings hereunder in excess of then anticipated customer orders. During
        the Sell-Off Period, IDJ shall not sell Records embodying Master Recordings hereunder at scrap or cut-
        out prices unless agreed to by you. IDJ shall have the same rights to make and promote existing
        inventories of the Subject Materials during the Sell-Off Period as it has hereunder during the Exploitation
        Period, except as set forth in the preceding sentence or as otherwise expressly set forth herein.

                (e)      Notwithstanding anything to the contrary contained in the Recording Agreement, each
        Album of the Minimum Recording Obligation hereunder shall be delivered to IDJ no later than twelve
        ( 12) months following commencement of the applicable Contract Period hereunder.


                                                                Kanye West 9.16.20 Twitter                        Kanye WestLP 8-9 Agreement(5 07.12) 00092
                                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 33 of 60
    l




        Page 3


\
J       2.      RIGHTS: Notwithstanding anything to the contrary contained in the Recording Agreement, in
        applying subparagraph 5.0l(a) of the Recording Agreement to the Subject Materials, the first four (4)
        sentences thereof shall be deemed to be deleted and replaced with the following:

                          "(a)      As between IDJ and Grantor: all Master Recordings recorded during the Term
                 which embody the performances of Artist, from the inception of recording thereof, all artwork
                 created for use on or in connection with Phonograph Records or other derivatives of such master
                 Recordings, inc lud ing without limitation, for use in advertising and Artist Websites ( "Artwork"),
                 shall be deemed "worked made for hire" for Grantor~ all such Master Recordings , from inception
                 of the recording thereof, and all Phonograph Records and other reproductions made therefrom ,
                 together with the performances embodied therein, and all Artwork , and all copyright therein and ,
                 thereto, and all renewals and extensions thereof, shall be entirely Grantor's property, and except
                 for the license granted below , free from any claims whatsoever by IDJ , throughout the world and
                 in perpetuity . Accordingly , as between Grantor and IDJ , Grantor shall have the exclusive right to
                 obtain registration of copyright (an all renewal s and extensions) in those Master Recording s and
                 in all Artwork, in Grantor's name s, as the owner and author thereof. If for any reason any such
                 Master Re cordin gs or Artwork are deemed not to be " works made for hire", then IDJ hereby
                 irrevo cab ly assigns to Granter all of Grantor 's right tile, and interest in and to such Mast er
                 Recordings and Artw ork (inc ludin g, without limitati on, all co pyright therein , and all renewals and
                 extensions thereof in perp etuity throughout the univ erse. You warrant, represent and agree that
                 throughout the T err itory durin g the Exploitati on Peri od, IDJ is the sole and exclu sive licensee of
                 all Subjec t Materia ls, which lic ense entit les IDJ , among other thing s, to exercise all right , title and
                 interest in the Territory in the copyright in and to such Subject Materials (but exc ludin g the
                 copyrights in the Compositions contained therein) . Each item of Subject Material s, from its
)                inception, wil l be licen sed exc lusively to IDJ in the Territory during the Exploitation Period , free
                 from any claims by you, Artist or any other Per son, and IDJ has the right to tise and contro l same
                 subject to the term s herein . Y O\l and/or the Artist sha ll exect1te and deliver to IDJ a short form
                 exclusive copyright license in a form suitable for registration in the United States Copyright
                 Office and any other such instrument s of transfer and other documents regarding the rights of IDJ
                 or its design ees in the Subject Mat erials subject to this agreement as IDJ may reasonably request
                 to carry out the purpo ses of this agreement, and in the event you fail to sign such documents
                 within seve n (7) bu sin ess days ( or less, if needed and stated in the request) after your receipt of
                 !DJ's written request therefor, IDJ may sign suc h documents in your nam e or the name of Artist
                 (and you hereby appoint IDJ your agent and attorney-in-fact solely for such purposes) and make
                 appropriate disposition of them consistent with this agreement . All Subject Materials shall
                 contain al l suc h, trademarks , trade names, information, logos and other items, as IDJ customarily
                 includes on such Subject Materials, as applicable, including , without limitation, Internet
                 Addresses, so-called "watermarks", "meta-data", and "hyperlinks" to Internet Addresses ." In
                 addition to the logo provided for in section 5.0 l(b)(xvi) of the Recording Agreement , all
                 Records and accompanying Artwork manufactured by IDJ and its licensees hereunder
                 will indicate appropriate ownership credit and copyright notice as determined by Grantor
                 in consultation with IDJ . Notwithstanding the foreign, IDJ (or its licensee in the country
                 concerned) will have the right to identify itself as the exclusive licensee, manufacturer ,
                 and distributor of the Subject Materials in each country of the Territory .

        3.       ADVANCES:

)              (a)     Promptly following full execution hereof, IDJ shall pay to you an Advance in the amou nt of
        Three Million Dollars ($3,0 00,00 0)(the "Execution Adv ance") . For the avoidance of doubt, the Execution



                                                                                                                    Kanye West LP 8-9 Agreen1cnt(5.07. 12)
                                                                  Kanye West 9.16.20 Twitter                                                                 00093
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 34 of 60




    Page4



)   Advance shall be deemed an Advance made hereunder, and shall not be recoupable from any royalties or
    other monies due to you under the Recording Agreement, if any, except as set forth in the following sentence.
    Notwithstandingthe foregoing, in the event that either one (1) or more of the followingevents occur, then the
    Execution Advance may be recovered from either the Artist Royalty Share (as defined below) payable
    pursuant to the Recording Agreement, or the share of profits payable to Artist (or any entity furnishing
    Artist's recording services) in connection with the Sixth Album and/or the Seventh Album:

                     (i)     If IDJ fails to either exercise its option to extend the term of the Recording
    Agreement for the sixth Option Period (i.e., for the "Seventh Album"), to exercise the Initial Option
    hereunder,or, to extend the term hereof for the Option Period; or,

                    (ii)      If either the Sixth Album, the Seventh Album, the Eighth Album or the Ninth
    Album is not delivered to IDJ in a Timely Manner under the Recording Agreement or hereunder, as
    applicable. The term "Timely Manner,', as used in the preceding sentence, means that the applicable Album
    must be delivered within twelve ( 12) months after IDJ has notified Granter in writing that Grantor has failed
    to deliver the applicable Album within the time period set fo1th in subparagraph 4.0l(a)(i) of the Recording
    Agreement.

                     (iii)    The term "Artist Royalty Share", as used in this subparagraph 3(a), shall mean
    royalties payable pursuant to Article 7 of the Recording Agreement less that portion of such royalties required
    to be paid to Rock The World, LLC ("RTW,,) pursuant to the Assignment and Assumption Agreement (as
    such term is defined in paragraph 6 below).

           (b)      (i)    In connection with your Delivery to IDJ of the Masters constituting the Eighth
    Album and the Masters constituting the Ninth Album, IDJ will pay you Advances in the amount by which
)   the applicable sum indicated below ("Recording Fund11) exceeds the Recording Costs for the Album
    concerned:

                             (A)      Eighth Album: Two Million Dollars ($2,000,000).

                             (B)      Ninth Album: Two Million Dollars ($2,000,000).

                    (ii)    Each Advance referred to in this subparagraph 3(b), less any Recording Costs
    incurred by IDJ in connection with the Album concerned, will be paid promptly after Delivery of the Album
    concerned.

    4.      PAYMENTS & ACCOUNTINGS:

             (a)    In connection with the sale or other exploitation of Phonograph Records derived from the
    Master Recordings recorded during the Initial Period and the Option Period, in lieu of accruing royalties
    to your account hereunder in accordance with the provisions of Article 7 of the Recording Agreement
    (which have been incorporated herein), IDJ shall pay to Granter the Net Proceeds and Net Licensing
    Proceeds earned in connection therewith. In determining such Net Proceeds and Net Licensing Proceeds,
    the following shall apply:

                    (i)       On Records sold for distribution through normal retail channels in the United
    States (it being agreed that Net Proceeds will be computed and paid in accordance with the provisions of
    Exhibit B, attached hereto and incorporated herein by this reference):

)                          (A)    IDJ shall be entitled to, and shall, deduct fees from Net Billings equal to
    twenty six percent (26%) of Net Billings hereunder, which fees IDJ shall retain and utilize for its own


                                                            Kanye West 9.16.20 Twitter                        Kanye West LP 8-9 Agrec111enl
                                                                                                                                         (5.07.12)00094
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 35 of 60




    Page 5


    account ("Distribution Fee"). Notwithstanding the immediately preceding sentence, the Distribution Fee
    shalJ be twenty-five percent (25%) of Net Billings rather than twenty-six percent (26%) of Net Billjngs,
    commencing as of the first full accounting period hereunder after which Net Billings hereunder exceed
    Fifteen Million Dollars ($15,000,000), in the aggregate from inception, if at all. For the avoidance of doubt,
    the Distribution Fee will be inclusive of all services to be provided by IDJ, including, without limitation,
    marketing, promot ion, A&R administration , copyright administration, A&R, press, legal & business
    affairs, sales and accounting (record royalties and mechanical royalties).

                               (B)     In consideration of IDJ providing services relating to the exploitation of
    the applicable Master Recordings through Ancillary Exploitation Channels in the Territory, IDJ shall be
    entitled to, and shall, deduct fees from Net Licensing Billings equal to twenty percent (20%) ofNe t
    Licensing Billings hereunder, which fees IDJ shall retain and utilize for its own account ("Licensing
    Fee") and which shall be in lieu of the Distribution Fee.

                     (ii)    On Records sold for distribution through normal retail channels outside of the
    United States, IDJ agrees to pay you in connection with the Net Sale of Records consisting entirely of
    Master Recordings delivered hereunder and sold by !DJ or its licensees, a royalty computed at the applicable
    percentage indicated below, of the applicable so called "published price to dealers" (the "PPD") with respect
    to the Record concerned, it being agreed that such royalties will be computed, adjusted and paid in
    accordance with the provisions of Exhibit C, attached hereto and incorporated herein by this reference:

                            (A)     Subject to the other provisions of the attached Exhibit C, on NRC Net
    Sales of Albums outside of the United States: 25% ("Basic Rate")

                             (B)      Subject to the other provisions of the attached Exhibit C, on NRC Net
)   Sales of Singles outside of the U11ited States: 16% (the "Bas ic Rate")

                     (iii)   For the avoidance of doubt, on Records sold for distribution outside of the United ·
    States other than through normal retail channels, you shall be paid the applicable Basic Rate, as adjusted
    in accordance with the provisions of the attached Exhibit C.

    5.       MARKETING :

             Solely in connect ion with its commercial release of the Eighth Album and the Ninth Album in the
    United States, IDJ will advance or incur all costs to third parties in connection with marketing, promotion,
    publicity, and advertising, including without limitation, the cost of promotional Records and Videos
    (hereinafter referred to collectively as the "Third Party Marketing Costs") that are part of the marketing plan
    approved in writing by you for the Album concerned; provided, however, that IDJ shall be required to incur
    Third Party Marketing Costs up to, but not in excess of, an amount equal to twenty-five percent (25%) of the
    amount of Net Billings that IDJ reasonably projects (in IDJ's sole reasonable good faith discretion based on
    projected sales less returns and discounts and without the deduction of any reserve) will be earned in
    connection with its distribution of the Album concerned. Notwithstanding anything to the contrary set fo1th
    herein, all Third Party Marketing Costs paid for by IDJ pursuant to a mutually approved marketing budget or
    any other costs paid for by IDJ in connection with the marketing, promotion, publicity and advertising of
    Records hereunder with your prior written consent, will be Advances and will be deducted from Net Billings
    or Net Licensing Billings, as applicable, in the computation of Net Proceeds, otherwise payable to you
    hereunder.


)

                                                            Kanye West 9.16.20 Twitter
                                                                                                              Kanye West LP 8-9 Agreement(5.07.12) 00095
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 36 of 60




      Page 6


      6.       DIGITAL RETAIL STORE :

      IDJ agrees that during the term hereof, Artist may set up and maintain an on-line digital record store (the
      "Artist Store") on the terms set forth in this paragraph. IDJ agrees to cause UMG to authorize the Artist
      Store as an authorized digital retailer of UMG on the same terms as then customarily apply to UMG's
      other similarly situated third party digital retailers (including price and payment terms wherein UMG is
      paid for each sale appropriately). In addition to selling online versions of Standard LPs (as hereinafter
      defined) and Deluxe LPs (as hereinafter defined) in the Artist Store on a non-exclusive basis, Artist shall
      be entitled to sell exclusive "super-deluxe"online versions ("Super Deluxe Version") of Records released
      by IDJ hereunder in the Artist Store, provided that:

               (a)     Artist will consult with UMG in advance with respect to any such Super Deluxe Version
      (including, without limitation, the tracklisting for such Super Deluxe Version) and will deliver all such
      Super Deluxe Versions in advance to IDJ for ingestion into the UMG system and for delivery back to the
      Artist Store per standard practice with any retailer;

              (b)     Artist has previously delivered to IDJ a so-called standard ("Standard LP") and, if IDJ
      has so requested, a so-called "deluxe" version ("Deluxe Version") of the applicable Album for the current
      album cycle in question;

              (c)      such Super Deluxe Version shall be exclusive to the Artist Store for a period not to
      exceed ninety (90) days and thereafter UMG may deliver such Super Deluxe Version as it deems fit to its
      other online retail partners;

)             (d)     in no event shall Artist be entitled to exploit any St1per Deluxe Version and/or any other
      materials which contain uncleared third party elements; and

              (e)      Artist agrees that any such Super Deluxe Version shall not be delivered to IDJ in
      fulfillment of Artist's Minimum Recording Obligation hereunder.

      7.       ADDITIONAL WARRANTYAND REPRESENTATION:

              In addition to the warranties and representations made by you in the Recording Agreement (which
      were incorporated herein by reference), you hereby warrant and represent that prior to the date hereof, Rock
      the World, LLC ("RTW") and Artist entered into an agreement wherein RTW assigned to Artist all of
      RTW's right, title and interest in and to the Recording Agreement, and Artist agreed to assume all such rights
      and the obligations associated therewith (the "Assignment and Assumption Agreement").

      8.       DEFINITIONS:

      The following defined terms shall be deemed added hereto:

              (a)       "Advance" means a prepayment of Net Proceeds or Net Licensing Billings. Advances are
      chargeable against and recoupable from any Net Proceeds or Net Licensing Billings otherwise payable
      hereunder. All monies paid to you or Artist hereunder during the Term of this agreement, as well as all monies
      paid on behalf of you or Artist with your consent, at your request, or pursuant hereto, other than royalties paid
      pursuant to this agreement, constitute Advances.

  ,           (b)     "Ancillary Exploitation Channels" means any and all distribution channels other than
~)    Normal Retail Channels, including, without limitation, so-called "secondary exploitation channels", as
      that term is understood within the record industry, such as, by means of example only, exploitations



                                                              Kanye West 9.16.20 Twitter
                                                                                                                Kanye West LP 8-9 A green1en1{5.07. 12)00096
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 37 of 60




        Page 7


·)      through key outlet sales, master use licenses (including, without limitation, master use synchronization
        licenses and licenses to include Masters on compilation Records) licenses or sales to record clubs,
        licenses, sales by or through direct mail and mail order, and premium sales.

                (c)      "Limited Download" means a digital transmission of a time-limited or other use-limited
        download of a Master to a local storage device (e.g., the hard drive of the users computer or a portable
        device), using technology designed to cause the downloaded file to be available for listening only either
        (1) during a limited time (e.g., a time certain or a time tied to ongoing subscription payments), or (2) for a
        limited number of times

                ( d)      "Mobiletone" means a digital transmission (including without limitation by means of
        Permanent Download, Limited Download, or Stream) of a Master (or portion[s] thereof) which may or
        may not be accompanied by Mobile Material to an end user's mobile telephone or personal digital
        assistant (or other personal communication device). (as used in the preceding sentence, "Mobile Material,,
        means artwork, images, polyphonic (midi) ringtones, voice messages, voice ringers, graphics, "wallpaper"
        and/or other materials (excluding Masters) transmitted to an end user's mobile telephone, personal digital
        assistant, or other personal communication device).

                 (e)       "Net receipts," "net sums," or "net amount received" and similar tenns in this agreement --
        royalties or flat payments received by IDJ in the United States in connection with the subject matter thereof
        solely attributable to Masters or Videos hereunder, less all of IDJ's custom manufacturing, duplication, and
        packaging costs, less all advertising expenses and less any costs or expenses that IDJ is required to incur
        (such as, without limitation, production costs, mechanical royalties and other copyright payments, AF of M
...,    and other union or guild payments).
)                (f)       "Net Billings" - has the meaning given in Exhibit B hereto.

                 (g)       "Net License Billings" - has the meaning given in Exhibit B hereto.

                 (h)       "Net Licensing Proceeds" - has the meaning given in Exhibit B hereto.

                 (i)       "Net Proceeds" - has the meaning given in Exhibit B hereto.

                 (j)       "NRC Net Sales" -- Net Sales of the applicable Record sold for distribution through normal
        retail channels.

                (k)     "Permanent Download" means a digital transmission of a download of a Master to a local
        storage device (e.g., the hard drive of the user's computer or a portable device) which is not subject to the
        time or use limitations applicable to Limited Downloads and is permanently available for listening an
        unlimited number of times (unless deleted by the user).

               (1)     "Sample" or "samp le" means the embodiment of pre-existing Recording(s) and/or
        Composition(s) on a Master or Masters hereunder; provided, however, if all rights required for the
        purpose of manufacturing and distributing Records hereunder may be obtained by IDJ pursuant to a ,,•
        compulsory mechanical license such embodiment is not a Sample.

                (m)     "Stream" means a digital transmission of a Master Recording to allow a user to listen to
        such Master Recording (e.g., Real Audio or Windows Media Audio), that is configured by the provider of
    '   such transmission in a manner designed so that such transmission will not result in a substantially
)       complete reproduction of the Master being made on a local storage device (e.g., the hard drive of the



                                                                                                                   Kanye West LP 8-9 Agrcc1nent(5.07.12)
                                                                 Kanye West 9.16.20 Twitter                                                                00097
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 38 of 60




    Page 8


    user's computer or a portable device) so that such reproduction is available for listening other than at
•
    substantially the time of the transmission

            (n)      "Special Program Discounts" means price discounts given to IDJ customers in respect of
    any special discount program.

            (o)       "Surplus Records" means more than a six (6) month supply (as determined in !DJ's sole
    discretion) of a certain Record in a particular configurationor, at IDJ's election, such other formula as IDJ
    may, from time to time, use in order to determine surplus product in respect to Records released on its own
    labels.



             (p)     "Total Net Billings" means Net Billings plus Net Licensing Billings.

             Please sign below if you are in accordance with the foregoing.

                                                                  Very truly yours,

                                                                  THE ISLAND DEF JAM MUSIC GROUP,
                                                                  A DIVISIONOF lJM.._Y"n"._,CQRDING
                                                                                                 l'NC.                            I




                                                                                                    epres tative
)
    AGREED AND ACCEPTED:

    GETTING OUT OUR DREA                11,LLC


    By: -----          ---     ----
             An authorized signatory




)


                                                                                                              Kanye West LP 8-9 Agreen1en1(5.07. 12)
                                                            Kanye West 9.16.20 Twitter                                                                 00098
    •                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 39 of 60




        Page 9


                                                             SCHEDULE"1"
                                                          INDUCEMENTLETTER


                                                                                                 Dated as of: May 7, 2012

        THE ISLAND DEF JAM MUSIC GROUP,
        a division of UMG Recordings, Inc.
        1755 Broadway
        New York, New York 10019

        Gentlemen:

                 Pursuant to an exclusive recording agreement (the "Recording Contract") between Getting Out Our Dreams
        II, LLC ("Grantor") and me, Grantor is entitled to my exclusive services as a recording artist. I have been advised
        that Grantor is entering into a written agreement with you of even date herewith (the "Agreement"), pursuant to
        which Grantor is agreeing to furnish my exclusive services as a recording artist. Unless otherwise defmed herein, all
        terms shall have the same meaning as given them in the Agreement.

                In consideration of your entering into the Agreement and as a further inducement for you to do so, I hereby
        represent and agree as follows:

                 1.       J have read the Agreement, and I fully understand and agree to be bound by all of the terms thereof
        (including, without limitation, any and all provisions, obligations, representations, warranties and/or restrictions
        which relate to me in any way). I hereby assent to you and Grantor entering into the Agreement. I hereby
        acknowledge that you have advised me to obtain independent legal counsel in connection with the execution of the
        Agree1nent and this letter agreement. I further acknowledge that, with respect to each of the Agreement, this letter
)       agreement and the Recording Contract, I have either obtained independent legal counsel or have voluntarily waived
        my right to do so.

                2.        I will fully and to the best of my ability perform and discharge all of the obligations undertaken by
        me pursuant to the provisions of the Recording Contract, as well as all of the obligations, warranties, representations
        and undertakingscontained in the Agreement which relate to me in any way.

                 3.        (a)       If, during the Tenn of ~e Agreement, Grantor shall cease to be entitled to my services as
        a recording artist, or if Grantor shall fail or refuse to fulfill any of its obligations under the Agreement, then I shall,
        at your written request (the "Request"), for the remainder of the Term of the Agreement and upon the terms and
        conditions set forth therein (except as provided in paragraph 3(b) below), be deemed substituted for Grantor as a
        party to the Agreement as of the date of the Request. Without limiting the foregoing, in such event, I shall do all
        such acts as shall afford you the same rights, privileges, and benefits as you would have had under the Agreement if
        Grantor had continued to be entitled to my recording services, and to fulfill all of its obligations under the
        Agreement; and such rights, privileges, and benefits shall be enforceable by you directly against me.

                        (b)      Notwithstanding the foregoing, in the event I am substituted for Grantor as a party to the
        Agreement, the following shall apply with respect to advances and royalties (including, without limitation,
        Advances and royalties payable by you pursuant to the Agreement) in respect of Master Recordings embodying my
        performances;

                                    (i)     With respect to Master Recordings embodying my performances which are
        recorded after the date of the Request, you shall have the right, in your discretion:

                                            (A)    To suspend payment of all monies to me and/or Grantor (whether
        Advances, royalties or otherwise, and whether pursuant to the Recording Contract, the Agreement or otherwise),
        pending settlement of any disputes between me and Grantor with respect thereto; or
)

                                                                                                                     Kanyc West LP 8-9 Agree1nent (5.07.12)
                                                                    Kanye West 9.16.20 Twitter                                                                00099
       •                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 40 of 60




           Page 10


)                                             (B)      To suspend payment of all Advances to Grantor under the Agreement,
,/         pending settlement of any disputes between me and Grantor with respect thereto; to pay directly to me all advances
           payable pursuant to the Recording Contract; to pay directly to me royalties at a rate not in excess of the royalty rate
           provided for in the Recording Contract; and to hold the balance of all other royalties payable pursuant to the
           Agreement, pending final settlement of any disputes between me and Grantor with respect thereto.

                                       (ii)     Witl1 respect to Master Recordings embodying my performances which are
           recorded prior to the date of the Request, I shall continue to look to Grantor for payment of any and all advances and
           royalties payable to me in respect thereof.

                    4.       Except as provided in paragraph 3(b) above, I will look solely to Grantor for the payment of any
           and all monies payable to me in respect of services rendered by me and/or Recordings embodying my performances
           pursuant to the Recording Contract and/or in accordance with the Agreement and/or your manufacture, distribution,
           sale or other use or exploitation of any such Recordings; and you shall have no responsibility to me whatsoever for
           any such payments.

                    5.       I agree to and do, in the manner set forth in paragraph 10.10 the Agreement, hereby indemnify,
           save and hold you harmless of and from any and all liability, loss, damage, cost or expense (including attorneys'
           fees) arising out of or connected with any breach or alleged breach of this agreement, the Agreement or the
           Recording Contract or any claim which is inconsistent with any of the warranties or representations contained in this
           agreement, the Agreement or the Recording Contract, and agree to reitnburse you on demand for any payment made
           or incurred by you with respect to any of the foregoing. Pending final determination of any claim involving such
           alleged breach or failure, you may withhold sums due me.

                 6.    THE PROVISIONS                   OF PARAGRAPH 14.07 OF THE AGREEMENT SHALL ALSO
           APPLY TO THIS AGREEMENT.

)                  7.        This agreement may not be 1nodified except by an instru1nent in writing executed by all parties
           hereto. The invalidity or unenforceability of any provision hereof shall not affect the validity or enforceability of
           any other provision hereof.

                                                                        Very truly yours,



                                                                        Kanye West

           ACCEPTED AND AGREED TO:

           THE ISLAND DEF JAM MUSIC GR.OUP,
           a division of UMG Recordings, Inc.



           By:--C ~~J-/2~.h--:--
                                       ident
                                      Affairs

           CONSENTED AND AGREED TO:

           GETTING OUT OUR DREAMS II, LLC


 '
..,)       By: __    ,.!::::::..
                            __   ~=::::_ _ i_
                An Authorized Representative



                                                                                                                       Kanye West LP 8-9 Agrce1nent(5.07.12)
                                                                     Kanye West 9.16.20 Twitter                                                            00100
                               2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 41 of 60




    Page 11


                                                Exhibit A
    Attached to that certain exclusive recording agreement, dated as ofMay 7, 2012, between Island
    Def Jam Music Group, a division of UMG Recordings, Inc . and Getting Out Our Dreams II, LLC
                               with respect to the services of Kanye West.



    See attached for exclusive recording agreement, dated as of April 13, 2005, between Island
    Def Jam Music Group, a division of UMG Recordings, Inc. and Rock The World, LLC
    with respect to the services of Kanye West.




)




                                                                  •




)


                                                       Kanye West 9.16.20 Twitter                        Kanye West LP 8-9 Agrce111ent(5.07. 12) 00101
                                           2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 42 of 60
    •



        Page 12


                                                     Exhibit B
        Attached to that certa in exclusive recording agreement, dated as of May 7, 2012, between Island
        Def Jam Music Group, a division of UMG Recordings , Inc . and Getting Out Our Dreams II, LLC
                                    with respect to the services of Kanye West.


        1.0I.     Intentionally omitted.

        1.02.     As used herein, "Net Proceeds" means Total Net Billings less:

                          (a)      the Distribution Fee;

                          (b)      the Licensing Fee;

                           (c)      a reserve against anticipated returns of Distributed Product distributed by IDJ and/or
        credits for such returns during and after the Term of this agreement. In establishing such reserves, IDJ will take
        into consideration the sale and returns history of previous Records shipped hereunder as well as that of the Record
        concerned, Soundscan reports (or similar retail sales reports) and reports from IDJ's distributor regardingto what
        extent the Record concerned is "selling through" at retail outlets. Notwithstanding anything to the contrary
        contained herein, one hundred and eighty (180) days prior to the expiration or tennination of the Exploitation
        Period of this agreement, IDJ will have the right to withhold reserves in an amount sufficient in IDJ's reasonable
        business judgment to cover anticipated returns and credits during those last one hundred eighty ( 180) days and
        during and after the Sell Off Period, it being understood that such reserves may exceed the percentages applicable
        during the Term of this agreement as set forth above. Returns of Distributed Product will first be applied against
        the n1ost recent sales and then against the oldest reserves. If the amount of actual returns and/or credits exceed the
)       amount of reserves held by IDJ then, without limiting !DJ's other rights, such amount will be paid by you within
        five (5) days following IDJ's written demand therefore;

                         (d)     IDJ's standard charges (i.e., the same rate charged by UMD to its wholly-owned labels)
        for the manufacturing or handling of Records or the reproduction of artwork, sleeves, labels, covers or other
        containersof such Records;

                          (e)      Any and all Advances paid by IDJ hereunder (including, without limitation,Third Party
        MarketingCosts);

                          (f)        Any and all applicable taxes imposed on IDJ with respect to the manufacture,
        distribution,license, sale, and/or other exploitationof DistributedProduct hereunder(e.g. sales tax, VA1', etc.);

                         (g)      Any and all co-op advertising monies. During the last six (6) months of the Term of
        this agreement, IDJ may deduct from Net Billings a reasonable reserve for any such costs incurred by IDJ during
        such period, which reserve will be liquidatedno later than twelve (12) months after the end of the Term hereof;

                          (h)     JDJ's standard charges (i.e., the same rate charged by UMD to its wholly-owned labels)
        for returns handling and refurbishing Distributed Product, whether such Records were distributed by IDJ or by a
        Person other than IDJ;

                          (i)     !DJ's standard charges (i.e., the same rate charged by UMD to its wholly-ownedlabels)
        for refi.1rbishing
                         Records manufactured by any Person other than IDJ;

                          0)   Credits to IDJ's customers for actual returns of Distributed Product not shipped by IDJ
        hereundermade during each accounting period;




                                                                                                                     Kanye WestLP 8-9 Agrec1nen1
                                                                                                                                               (5.07. 12)
                                                                   Kanye West 9.16.20 Twitter                                                           00102
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 43 of 60

    •



        Page 13


                          (k)     Special Program Discounts and/or price reduction programs; and

                         (I)      Any other amounts due IDJ under this agreement and all other costs of any other service
        rendered by IDJ or product furnished or monies spent by IDJ on your behalf hereunder, provided any such service,
        product, or monies are provided or spent in the normal course of handling Records or Videos hereunder and are
        consistentwith similar services, products or monies that are provided or spent for similar-type arrangements;and

                  1.03. IDJ will compute Net Proceeds hereunder on a calendar semi-annual basis. Within ninety (90)
        days after the close of each such calendar semi-annual period IDJ will send you an accounting statement covering
        the Net Proceeds for the accounting period concerned and will remit to you the net amount of such Net Proceeds,
        if any, after deducting any such amount, if any, that IDJ may be required to withhold pursuant to the applicable
        state tax laws, the U.S. Tax Regulations, or any other applicable statute, regulation, treaty, or law. Such
        accounting statements will be rendered in accordance with !DJ's regular accounting practices. Notwithstanding
        anything to the contrary contained herein, IDJ, during the Exploitation Period hereof, is not obligated to render
        an accounting statement with respect to any calendar semi-annual periods in respect of which there is no
        significant (as determined by lDJ in its reasonable commercial judgment) change between the accounting
        rendered with respect to the calendar semi-annual period immediately preceding such particular calendar semi-
        annual period and the accounting that would otherwise be rendered with respect to such particular semi-annual
        period unless you request, in writing, an accounting statement for one or more particular semi-annual periods.

                  1.04. All accounting statements rendered by IDJ will be conclusively binding upon you and not
        subject to any objection by you for any reason unless specific objection in writing, stating the basis thereof, is
        given to IDJ and an audit pursuant to paragraph 1.05 for that statement is completed within three (3) years from
        the date such statement is rendered. Failure to make such written objection or conduct the audit within said time
        period will be deemed to be your approval of such statement, your waiver of such audit rights, and your waiver of
        the right to sue IDJ for additional Net Proceeds in connection with the applicable accounting period. Each
        statement will be deemed rendered when due unless you notify IDJ that the applicable statement was not received
        by you and such notice is given within ninety (90) days after the applicable due date specified in paragraph 1.01
        above, in which event the statement will be deemed rendered on the date actually sent by IDJ. You will not have
        the right to sue IDJ in connection with any accounting, or to sue IDJ for monies due on account of the
        exploitation of Distributed Product hereunder during the period an accounting covers, unless you commence the
        suit within three (3) years and six (6) months after the date the applicable statement is rendered to you.

                 1.05. You may, at your own expense, audit IDJ's books and records directly relating to this
        agreement that report the sales or other exploitation of Distributed Product for which Net Proceeds are payable
        hereunder. You may make such audit only for the purpose of verifying the accuracy of statements sent to you
        hereunder and only as provided herein. You may initiate such audit only by giving notice to IDJ at least thirty
        (30) days prior to the date you intend to commence your audit. Your audit will be conducted by a reputable
        independent accountant experienced in record industry audits in such a manner so as not to disrupt IDJ1s other
        functions and will be completed promptly. You may audit a particular statement only once and only within three
        (3) years after the date such statement is rendered as provided in paragraph I .04 above. Your audit may be
        conducted only during IDJ1s usual business hours and at the place where it keeps the books and records to be
        examined. You will not audit IDJ's books and records more than once during any calendar year of the Term of
        this agreement Your auditor will review his tentative written findings with a member of IDJ's finance staff
        designated by IDJ before rendering a report to you so as to remedy any factual errors and clarify any issues that
        rnay have resulted from misunderstanding.

                  1.06.   You acknowledge that IDJ may invoice free goods in accordance with its standard policies.

                                                        * END OF EXHIBIT B *
)


                                                                 Kanye West 9.16.20 Twitter
                                                                                                                   Kanye West LP 8-9 Agreen1enl(5.07.12) 00103
                                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 44 of 60

    .   '



        Page 14


                                                    Exhibit C
        Attached to that certain exclusive recording agreement, d.ated as of May 7, 2012, between Island
        Def Jam Music Group, a division ofUMG Recordings, Inc. and Getting Out Our Dreams II, LLC
                                   with respect to the services ofKanye West.

                  1.01.   Intentionally om itted.

                 1.02.   (a)       With respect to audio-only compact discs and Electronic Transmissions of Masters
        hereunder, the royalty rate (whi ch will be deemed to be the Basic Rate with respect to such configuration or
        method of exploitation) is one hundred percent (100%) of the otherwise applicable royalty rate in the
        applicable country for the configuration and price category concerned; provided, if such exploitation is at a
        price that does not fall within IDJ's top-line price category applicable to such method of exploitation, the
        otherwise applicable royalty rate wil l be computed, reduced, and adjusted in acco rdance with the applicable
        other provisions of this Exhibit C.

                          (b)      With respect to Records sold in the form of new configurations (including, but not
        limited to, Mini Disc, DVD Audio and audiophile Records), the royalty rate (which will be deemed to be the
        Basic Rate with respect to such configurations) is eighty percent (80%) of the otherwise applicable royalty rate in
        the applicable country for the configuration and price category concerned.

                            (c)      With respect to Midline Reco rds and EPs, the royalty rate is three-fourths (3/4) of the
        Basic Rate. With respect to Budget Record s, premium records, and Records in the form of transparent or
        colored vinyl, the royalty rate is one half ( l /2) of the Basic Rate for the configuration concerned. With respect
        to any Record sold in the Territory by IDJ or its licensee in conjunction with a television advertising campaign,
        during the semi -annual accounting period in which that campaign begins as well as the next such period, the
)       royalty rate with respect to the advertised Record s sold in the countr ies in which the campaign occurs is one
        half (1/2) of the otherwise applicable royalty rate, provided: (i) if IDJ wholly owns its licensee in the country
        concerned, IDJ will not thereby reduce your royalty by more than its and its licensee's actual costs in connection
        with such campaign, and the aforesaid reduction of the royalty rate will only app ly during the semi-annual
        accounting period in which the applicable campaign begins as well as the next such period; and (ii) ifIDJ does not
        wholly own its licensee in "the country concerned, the otherwise applicable royalty rate will not be reduced if IDJ's
        licensee does not reduce the monies payable to IDJ because of such advertising campaign. With respect to any
        Multiple Record Album, the royalty rate is the Ba sic Rate for the configuration concerned if, at the beginning
        of the royalty accounting period concerned, the Suggested Retail List Price of such Album is at least the
        number of cassettes, compact discs or other configuration packaged together times the Suggested Retail List
        Price for "top-line" Albums ma rketed by IDJ or its pr incipal licensee in the country where the Multiple Record
        Album is sold (the "top-line" price). If the Suggested Retail List Price app licab le to such Multiple Record
        Album is less than the number of cassettes, compact discs or other configuration packaged together times the
        "top-line " price, then the appl icable royalty rate for such Mult iple Record Album will be equal to the otherwise
        applicable royalty rate multip lied by a fraction, the numerator of which is the Suggested Retail List Price of
        such Multiple Record Album, and the denominator of which is the number of cassettes, compact discs or other
        configuration packaged together times the "top- line" price (but not less than one half (1/2) of the applicable
        royalty rate prescribed in paragraph 7.01 for such Album).

                          (d)     Intentionally deleted.

                   1.03.   (a)     Your royalty will be the sum equa l to eighty percent (80%) of IDJ's Net Receipts
        with respect to the follow ing Records and/or exploitation of Masters hereunder: (1) Records sold through
        record clubs or similar sales plans; (2) licenses for methods of distribution such as "key outlet marketing "
        (dis tribution through retail fulfillment centers in conjunction with special advertisements on radio or
        television), direct mail, mail order, or by any combination of the methods set forth above or other methods; (3)
)       licenses for distribution other than through normal retail channels or other than by the primary distributor(s) of



                                                                                                                    Kanye West LP 8-9 Agreen1ent(5.07.12)
                                                                  Kanye West 9.16.20 Twitter                                                            00104
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 45 of 60

    •   •




        Page 15


        IDJ Records in the territory concerned for the configuration concerned; and (4) Masters hereunder licensed by
        IDJ for use in synchronization in motion pictures, television productions, or television commercials.

                         (b)      With respect to any exploitation of Mobile Material for which IDJ receives a royalty
        or other payment which is directly attributable to such Mobile Material, your royalty will be an amount equal
        to eighty percent (80%) of IDJ's Net Receipts from such royalty or other payment where such percentage
        equals the applicable Basic Rate set forth in paragraph 1.01 ( a) above.

                  1.04.   (a)     If IDJ or its licensees license Videos of Distributed Product, your royalty will be
        eighty percent (80%) of the Net Receipts received by or credited to IDJ in the United States derived therefrom
        after deducting from gross receipts a fee, in lieu of any overhead or distribution fee, of hventy-two percent
        (22%) of the gross receipts in connection therewith. It is specifically agreed that IDJ has and will have the right
        to license such Videos to third parties (e.g., club services) for no payment, in which case no payment will be
        made to you in connection therewith .

                            (b)     With respect to home video devices embodying Videos of Distributed Product
        manufactured and distributed by IDJ or its licensee in the country concerned, you will be entitled to a royalty
        computed as provided in this A11icle, but the following rate will apply instead of the rates specified in
        subparagraph 4(a)(ii) of the agreement to which this Exhibit C is attached: (i) On units sold for distribution
        outside the United States: 15% of the applicable so-called "published price to dealers". Said royalties are
        inclusive of any third party payments required in connection with the sale of such devices including, without
        li1nitation,artist and producer royalties.

                  1.05. As to a Record not consisting entirely of Masters or Videos of Distributed Product, the
        otherwise applicable royalty rate will be prorated on the basis of the number of Masters or Videos of Distributed
        Product embodied on such Record compared to the total number of Masters or Videos (including the Masters and
)       Videos of Distributed Product) contained on such Record. As to Joint Recordings, the royalty rate will be the
        royalty rate provided for herein divided by the number of Persons with respect to whom IDJ is obligated to pay a
        royalty (including you).

                  1.06. No royalties will be due or payable in respect of (a) Records furnished on a no-charge basis or
        sold to disc jockeys, publishers, employees ofI DJ or its licensees, ,notion picture companies, radio and television
        stations and other customary recipients of free, or discounted or promotional Records sold for less than or equal
        to fifty percent (50%) of the Record's highest posted wholesale list price; (b) Records sold or distributed by IDJ
        or its licensees for promotional purposes; (c) Records sold at close-out prices, for scrap, at less than inventory
        cost or at fifty percent (50%) (or less) of the Record's highest posted wholesale price whether or not such Records
        are intended for sale to third parties; and (d) Records (or fractions thereof) given away or shipped on a so-called
        "no charge" or "freebie" basis (whether or not intended for resale; whether billed or invoiced as a discount in the
        price to IDJ's or its licensee's customers or as a Record shipped at no charge), including, without limitation,
        Records shipped as "bonus" or "free" Records (such as, by way of example only, any such Records that are
        distributed free to dealers in lieu of a discount).

                 1.07. The royalty payable to you hereunder includes all royalties (other than mechanical royalties)
        due you, Artist, the individual producers and all other Persons in connection with the sale of Records of
        Distributed Product or other exploitation of Masters of Distributed Product.



                                                        * END OF EXHIBIT C *


)


                                                                                                                   KanyeWest LP 8-9 Agree111ent
                                                                                                                                             (5.07.12)
                                                                 Kanye West 9.16.20 Twitter                                                          00105
                               2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 46 of 60




                          THE ISLAND DEF JAM MUSIC GROUP,
                         A DIVISION OF UMG RECORDINGS , INC.
                                   1755 BROADWAY
                              NEW YORK , NEW YORK 10019

                                                                                     Dated as of May 7, 2012


Mr . Kanye West
c/o Carroll, Guido & Groffman, LLP
1790 Broadway, 20 th Floor
Suite 800
New York, NY 10019
Attention: Michael Guido, Esq.

       Re:     Roe-A-Fella Record s, LLC - w - Kanye West: Profit Share Agreement

Dear Mr. West:

Reference is made to the exc lusive recording agreement between The Island Def Jam Music
Group , a division of UMG Recording s, Inc. (as succe ssor-in-intere st to Roe-A-Fe lla Record s,
LLC [collectively , "I DJ,,]) and Rock The World, LLC ("Grantor,,) with respect to Kanye West
(the "Artist,,), dated as of April 13, 2005, as amended and in ful l force and effect as of the date
hereof , including, without limitation, that certain amendment of even date herewit h (the
"Recording Agree 1nent ,,). All terms not specifically defined her ein shall have the same 1neaning
used in the Recording Agreement, as amended, unless otherwise provided herein (hereinafter, the
"Amend 1nent,,). For goo d and va luable cons ideration , the receipt of which each party l1ereby
acknowledges, the partie s agree to modify the Recording Agreement as follows:

1.     Profit Share.

       (a}       In addition to Roya lties payable to Artist pursuant to the Recording Agreement in
connection with the Master Rec ord ings recorded during the fifth Optio n Period (the "A lbw11Six
Master s") a.nd the Master Recordings reco rd ed during the sixt h Option Period (the "Albu1n
Seven Masters") , IDJ will accrue to Artist 's account hereunder fifty percent (50%) of the Profits
earned in connection with the Album Six Masters and the Album Seven Masters and no other
Master Recordin gs (Artist 's share of Profits may sometimes hereinafter be referred to as the
"Profit Share "); pro vided, howev er, that the Profit Share otherwise payable to Artist hereunder
shall be applied to the unre coup ed balance in respect of the royalty account under the Recor ding
Agreement (the "Royal ty Account "), if any. Notwiths tanding the foregoing, IDJ shall maintain a
separa te account with respect to that shar e of Advances and roya lties which are pai d directly to
RTW (the "RTW Account ") and a separate account with respect to that share of Advances and
roya lties that are paid directly to Artist (the "Artist Account"). For the avoidance of doubt , the
RTW Account shall not be deemed paya .ble until such time as the Royalty Account is fully
recouped by roya ltie s othe r than the Profit Share and the Profit Share shal l not be paid through to
Artist until such time as the R oyalty Account is fully recouped .




                                                       Kanye West 9.16.20 Twitter                              00106
                               2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 47 of 60




Page2


         (b)     "Profits" : Net Revenue s less (i) Expenses and (ii) all applicable and customary
taxes (i.e., not including income taxe s) or other sim ilar payment s included in Net Revenues and
required to be paid by IDJ pur suant to applicable laws which are directly attributable to the
exploitation of the applicable Masters, if any. For the avoidance of doubt, Profits shall be
calculated on a cumulative basis (i.e., from the date hereof in connection with the applicable
Masters). Furthennore , in calculating Profit Share , IDJ shall have the right to hold reasonable
reserves in accordance with paragraph 8.01 of the Recording Agreement in respect of anticipated
returns of applicable Record s hereunder . "Net Revenue s": (i) in respect of the exploitation of the
applicable Masters in the United States, 100% of Net U.S. Revenues and (ii) in respect of the
exp loitation of the applicable Masters outside the United States, a royalty equal to twenty-five
percent (25%) of the Foreign Royalty Base in respect of Net Sales of Records derived from the
applicable Masters. "Foreign Royalty Base ": the published price to dealers in the applicable
country of sale, without any so-called "co ntainer charges" or "pac kaging deductions " . ''Net U.S.
Revenues ": Gross revenues actual ly derived from the exploitation of Masters in the United
States, less actual returns, reserves and credits or discounts to !DJ 's customers in connection with
Records embodying such Masters. "Ex penses ": The following expenses relating to the
applicable Artist Masters: (i) a distribution and marketing services fee to be retained by IDJ
equa l to eighteen percent (18%) of Net U.S. Revenues (the "Distributio n Fee") together with any
addit ional a la carte or other charges in respect thereof. For the avoidance of doubt, the
Distribution Fee shall not be applied to so-called "Anci llary Net Receipt s" and so-called
"Lice nse" income received pursuant to the applicable Masters, provided howe ver that all such
Anc illary Net Receipts and Licen se income shall be disbursed as follows: fifty percent [50%) of
the gross amount in Ancil lary Net Receipts and License income received hereunder shall first be
applied towards Grantor's account as provided for in the Recording Agreement; then, eleven and
one half percent [11.5%) of the gross amount in Ancillary Net Receipts and License income
received hereunder shall be applied to your account hereunder; and then , the balance shall be
retained by IDJ for its own account; (iii) any and all marketing, promotion and publicity costs to
the extent not recouped from the Artist royalties (with a credit back as and when recouped); (iv)
Advances and other recoupa .ble amounts paid to or on behalf of Grantor and/or Artist or any
other party in respect of the appl icable Masters to the extent not recouped from the Artist
royalties (with a credit back as and when recouped); (v) Artist roya lties; (vi) mechanical
royalties; and (vii) any and all other third party costs actually incurred or paid by IDJ which are
directly attributable to the applicable Masters.

2.      Profit Accountings.

        Subject to subparagraph I (a) above, but notwithstanding anything the contrary contained
in the Recording Agreement , para graphs 4(a) through 4(f) below shall apply sole ly in connect ion
with Profit Share account ings.

         (a)    IDJ will prepare accoun ting statement s of Net Revenue , Expenses, and Profits
hereunder on a calendar sem i-annual basis. On or before each September 30 or March 31st, IDJ
will send such accounting statements to you for the semi-annual accounting period ending the
imn1ediately preceding June 30th or Decembe r 31st, togethe r with payment of your share of Profits
hereunder, if any, for the semi-annual accounting period concerned (less any previous payments of
Profits to you) after deducting any and all unrecouped Advances and such amount, if any, that IDJ


                                                                                                              Kanye West Profit ShareAgreen1ent



                                                       Kanye West 9.16.20 Twitter                                                                 00107
                              2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 48 of 60




Page 3


may be required to withhold pursuant to the applicable state tax laws, the U.S. Tax Regulations, or
any other applicable statute, regulation , treaty, or law. Your fifty percent (50%) share of Profits
hereunder (i.e., the Profi t Share) is sometimes referred to in this paragraph 4 as "Artist
Distributions". Profits payable for any semi -annual accounting period will not be charged with
Advances or Expenses paid after the end of such period; provided, if at the end of any accounting
period ("C losed Period ") IDJ reasonably anticipates that the calculation of Profits for the next
accounting period wil l result in a Cumulative Loss (it being agreed that in making such
detennination IDJ will include a good faith estimate of the anticipated Net Revenue and the
anticipated Expenses for the next accounting period) , IDJ will be entitled to hold a reasonable
reserve (which, for the avoidance of doubt, shall be separate from any reserves withheld in respect
of anticipated returns of applicable Records hereunder) consistent with same from amounts due to
you for the app licable Closed Period for the amount of your share of such anticipated loss,
provided that in no event will such reserve exceed the amount equal to fifty percent (50%) of the
Artist Distributions otherwise payable to you for the applicable Closed Period. IDJ will liquidate
any such reserves within one (1) full accounting period after the period in which such reserve was
initially established. The calculation of Profits will be made irrespective of the tax treatment of a
particular expense, i.e. the fact that the tax authorities requires amortization of a particular expense
will not diminish the deductibility of that expense in the accounting period expended. In addition,
an expense incurred will be deductible in the accounting period incurred irrespective of the
possibility that the actual payment might be delayed into the following accounting period.

        (b)     Royalties for Records sold for distribution outside the United States ("foreign
sales") will be co 1nputed in the same national currency and at the same rate of exchange as IDJ is
accounted to by its licensees with respect to the sale concerned and wi ll be subject to costs of
conversion and any taxes applicab le to royalties remitted by or received from foreign sources.
Royalties on Records so ld outside the United States are not due and payable by IDJ until
pay1nent therefor has been received by or credited to IDJ in the United States in United States
dollars. For purposes of accounting Profits hereunder , IDJ will treat any foreign sale as a sale
n1ade during the same six (6) month period in which IDJ receives its licensee's accounting and
payment or credit for that sale. If any law , government ruling or other restriction affects the
amount that a IDJ licensee can remit to ID J, IDJ may deduct from Net Revenue hereunder an
amount proportionate to the reduction in such licensee's remittances.          If IDJ cannot collect
pay1nent for a foreign sale in the United States in U.S. Dollars it will not be requ ired to account
to you for that sale, except as provided in the next sentence. IDJ will , at your request and at your
expense, deduct from the monies so blocked and deposit in a foreign depository the equivalent in
local curre ncy of the portion of royalties that would be payable to you pursuant to the terms
hereof on the foreign sales concerned , to the extent such monies are available for that purpose,
and only to the extent to whic h there is a Cumulative Profit hereunder as of the close of the
accounting period immediately preceding the accounting period in which such blocked monies
are 1nade avai lable to IDJ in suc h lo cal currency . All such deposits will constitute Profit
payments to you for accounting purposes , and such deposits wil l fulfill IDJ's obligations in
connection therewith.

        (c)    Profits under this agreement will be determined and apportioned on a cumulative
basis from inception . If payments of a share of Profit s are made to you hereunder with respect to
one (1) accounting period and the cumulative calculation of your Profi ts in a later accounting


                                                                                                             Kanye West Profit Share Agreement


                                                      Kanye West 9.16.20 Twitter                                                                 00108
                              2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 49 of 60




Page4


period reveals that based on such cumu lative calculation Profits have not been apportioned in
accordance with the provisions of this agreement, all such "overpayments " to you will be deducted
from all sums thereafter due to you. If IDJ make s any overpayment to you ( e.g., by reason of an
accounti ng error or by paying you your share of Profit s on Records returned later) you will
reimburse IDJ to the extent that IDJ does not deduct such sums from monies due you hereunder.
IDJ will have the right to deduct from any monies payable to you hereunder such amount, if any,
that IDJ may be required to withhold pursuant to the appl icab le state tax laws, the U.S. Tax
Regulation s, or any other applicable statute, regulation, treaty, or law.

        ( d)    All accounti ng statemen ts rendered by IDJ hereunder shall be conclusively
binding and not subject to any objection by you for any reason unless spec ific objection in
writing, stating the basis thereof, is given to IDJ within three (3) years from the date such
statement is rendered and an audit pursuant to subparagraph (e) below for that statement is
completed within six (6) months after such objection notice is given; provided such six (6)
month period shall be extended by the amount of time, if any, that IDJ prevents you from
commencing such audit. Each stateme nt will be deemed rendered when due unle ss you notify
IDJ in writing that the applicable statement was not received by you and such notice is given
within ninety (90) days after the applicable due date specifie d in subparagraph 4(a) above, in
which event the statement will be deemed rendered on the date actually sent by IDJ. Failure to
n1ake such written objection or conduct the audit within said time periods will be deemed to be
your approval of such account ing state1nent, your waiver of such audit rights, and your waiver of
the right to sue IDJ for additional sum s owed for the applicable accounting period. You will not
have the right to sue IDJ in connection with any Profit accounting , or to sue IDJ for recovery of
sums owed for a particular accounting period, unless you commence the suit within one (1) year
after completion of your audit for the applicable period.

        (e)     You may , at your own expense , aud it !DJ 's books and records directly relating to
this agreement that report the sales or other exp loitation of Records for which monies are payable
hereunder . You 1nay make such audit only for the purp ose of verifying the accuracy of statements
sent to you hereunder and only as provided herein. You may initiate such audit only by giving
notice to IDJ at least thirty (30) days prior to the date you intend to commence your audit. Your
audit will be conducted by a reputable independent certified public accountant experienced in
recording industry audits in such a manner so as not to disrupt !DJ's other functions and will be
completed promptly. You may audit a particular stateme nt only once and only within three (3)
years after the date such statement is rendered as provided in subparagraph 2(a) above.
Notwithstanding the foregoing , in the event you conduct an audit of the Royalty Account (the
"Royalty Audit "), then such Royalty Audit shall be considered an audit conducted pursuant to
and in fulfilln1ent of your rights as set forth this subparagraph 4(b) wit h respect to the particular
stateme nt and Accounting Peri od that is audited. Your audit may be conducted only during !DJ's
usual business hours and at the place where IDJ keeps the books and records to be examined. You
will not be entitled to examine any records that do not specifically report sales of Records on
which Profit s are payable hereunder, however , you will be permitted to examine !DJ' s
manufacturing records with respect to Records made hereunder . Your auditor will review his or
her tentative written findin gs with a member of !DJ 's fi.nance staff designated by IDJ before
rendering a report to you so as to remedy any factual errors and clarify any issues that may have
resulted from n1isunderstanding.

                                                                                                             Kanye West Profit Share Agree1nent


                                                      Kanye West 9.16.20 Twitter                                                                  00109
                               2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 50 of 60




Page 5



3.       Reversion.

         (a)     IDJ hereb y agrees to assign to you all of its right , title and interest in all of the
Album Six Masters and the Album Seven Masters (other than Master Recording s recorded
specifically for a so-called Soundtrac k Album or other mul ti-artist album ~provided that with respect
to Master Recordings not recorded specifically for such an album but that nonethe less appear on
such an album , you will automatically be deeme d to have granted to IDJ a license for the continuing
exploitation of such Master Recordings on each such album ), on the conditions contained in this
paragraph 6, the day after the last day of the semi-annual accounting peri od (the "Reversion Date")
in which falls the date twenty (20) years after the initial commerc ial release date in the United States
of the Seventh Album. Notwithstandin .g the foregoing, in the event the Royalty Account is in an
unrecouped position as of the Reversion Date, the Reversion Date will be extended until the day
after the last day in the accoun ting period after the term in which you receive an accounting
statement showing the Royalty Account to be in a recouped position . If the Royalty Account is in an
unrecouped position after the twenty (20) year period described above, at any time after the term
hereof Granter may pay to IDJ a sum equal to the then current amount of that unearned balance, in
which even t the Reversion Date shall be the date IDJ receives such payment. Further
notwithstand ing anything to the contrary contained in this subparagr aph 6(a) or elsewhere in this
paragraph 6, !DJ' s obligation to assign to Granter the Album Six Maste rs and the Album Seven
Masters is express ly conditioned upon Granter meeting its obligation to deliver each of the Sixth
Albwn , the Seventh Albwn , the Eighth Album (as hereinafte r defined) and the Ninth Albwn (as
hereinafter defined ) hereunder in a Timely Manner in accordance with the applicable provisions of
Articles 3 and 4 of the Recording Agreement. Granter and Artist acknowledge and agree that
Granter ' s obligation to meet the condition set forth in the precedin g sentence is at the essence of the
rights granted by IDJ to Gran ter pursuant to this paragraph 6 and such obligation shall be deemed a
cond ition precedent to such rights. The term "Timely Manner", as used in this subparagraph 3(a),
1neans that the applicable Album mu st be delivered within twe lve ( 12) months after IDJ has notified
Grantor in writing that Granter has failed to deliver the applicable Album within the tune period set
forth in subparagraph 4.0l(a)(i) of the Recording Agreement.

        (b)     All Ma sters that reve rt to you pursuant to this para graph 6 are referred to as
"Reverted Masters." After the Reversion Date, IDJ will not manuf acture Records derived from the
Reverted Ma sters or sell Records derived from the Reverted Mas ters, subject to the next sentence.
With respect to each Reverted Master, IDJ will not be deemed in breach hereof or otherwise liable
to you, as an infringer of copyr ight or otherwi se, with respect to its inadvertent continuing
manufacture and sale of Recordings hereunder , until six (6) m onths after you have notified IDJ of
the Revers ion Date of such Ma ster, which notice may be given at any tune after six (6) months prior
to the Reversion Date .

         (c)    IDJ and its licensees will have six (6) month s from the Rev ersion Date to sell off the
existing inventory of Records embo dying one or more of the Reverted Masters on a non-exclusive
basis. During the six (6) month period prior to such sell-off period, IDJ will not manufacture more
units of such Records than were manufa ctured in the preced ing six (6) month period in anticipation
of selling off excess ive amount s of inventory . After the sell-off period at Grant or' s written request,
IDJ will destroy all rema ining inventory and provide Granter with a certificat e of destruction.


                                                                                                              Kanyc West ProfitShareAgrec111ent



                                                       Kanye West 9.16.20 Twitter                                                            00110
                              2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 51 of 60




Page 6

        (d)     The reversion rights described in this paragraph 6 are subject to any non-exclusive
licenses granted by IDJ to third parties in connection with the use or compilation of Reverted
Masters hereunder with other reproductions, such as motion pictures. At Grantor's written request,
after the date of Grantor's notice to !DJ regarding the Reversion Date as provided in subparagraph
6(b) above, IDJ will inform Grantor of any such rights possessed by a licensee and will instruct any
such licensee to pay Grantor directly for any such exploitation of a Reverted Master after the
Reversion Date, but the failure of a licensee to so pay directly will not be a breach hereof. Any
money received by IDJ from a licensee in respect of such an exploitation of a Reverted Master after
the Reversion Date will be paid credited to Grantor's account hereunder.

        (e)    In connection with Grantor's use of a Reverted Master, Grantor will obtain consents
by any Persons to whom IDJ has any contractual liability for an obligation that Grantor would
otherwise be responsible for hereunder or who1n Granter has directed IDJ to pay hereunder (e.g.,
direct payinent agreements, obligations to producers and other persons who rendered services in
connection with Grantor's Recordings hereunder); and Granter will obtain new mechanical licenses
from the copyright proprietors of Compositions embodied on the Reverted Masters. With respect to
Masters recorded in the United States and Canada, Grantor, or the parties licensing rights to the
Reverted Masters from Grantor, will also become a first party to the Record Manufacturers' Special
Payinents Fund Agreement entered into by IDJ with the American Federation of Musicians of the
United States and Canada, or the successor agreement then in effect, and all other applicable union
agreements. No rights in the Reverted Masters will be effectively conveyed to Granter until Granter
has co1nplied with all the provisions of the preceding sentence. However, Grantor's failure to
comply with the preceding sentence will not be deemed to grant any extended rights to IDJ in
connection with the Reverted Masters.

          (f)    After the Reversion Date, in connection with Grantor's use of the Reverted Masters,
Grantor will make all payinents required in connection with the manufacture, sale or distribution of
Records derived from the Reverted Masters (or other exploitation of the Reverted Masters)
including, without limitation, all royalties and other payinents to performing artists, producers,
owners of copyrights in musical compositions, the Music Performance Trust Fund and Special
Payinents Funds, and other unions and union funds. You will comply with the applicable rules and
regulations of the American Federation of Musicians and any other union having jurisdiction and
other applicable laws, rules and regulations covering any use of the Reverted Masters by Granter or
any Person deriving rights from Granter, in the manufacture and sale of Records or otherwise.
Grantor and Artist will indemnify and hold harmless IDJ and its licensees from all claims, damages,
liabilities and costs arising out of any use of the Reverted Masters or the exercise of rights in the
Reverted Masters by Grantor or Artist or any Person deriving rights from either of you.

        (g)     IDJ will instruct its foreign licensees not to manufacture or sell (subject to a six (6)
month non-exclusive sell-off period) Records derived from the Reverted Masters after the
applicable Reversion Date. If Grantor notify IDJ of any such continuing manufacture in a foreign
territory, IDJ will instruct the licensee concerned to discontinue it, but IDJ will have no liability by
reason of such manufacture at any time.

         (h)   You will not identify or allow others to identify Records derived from the Reverted
Masters with IDJ, directly or indirectly.


                                                                                                             KanyeWest ProfitShareAgree111ent


                                                      Kanye West 9.16.20 Twitter                                                           00111
                                                                                                                                                   f}
                                 2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 52 of 60




Page 7



4.       Digital Retail Store.

IDJ agrees tha t during the term hereof, Artist may set up and maintain an on-line digital record
store (the "Artis t Store,,) on the terms set forth in this paragraph. IDJ agrees to cause UMG to
authorize the Artist Store as an authorized digital retailer of UMG on the same terms as th en
customarily apply to UMG's other simil arly situated third party digital retailers (includ ing price
and pay 1nent terms wherein UMG is paid for each sale appropriate ly). In addition to sellin g
onlin e vers ions of Standard LPs (as hereinafter defined) and Deluxe LPs (as hereinafter defined)
in the Artist Store on a non- exclus ive basis, Artist shall be entit led to sell exc lu sive "super-
deluxe" on line vers ions ("Supe r Delux e Version") of Records released by IDJ hereunder in the
Artist Store , provided that:

         (a)    Artist wi ll co nsult wi th UMG in advance with respect to any suc h Super Deluxe
Version (including, wi th out limitation , the track.listing for suc h Super Deluxe Version) and will
deliver all such Super Delux e Ve rsions in advance to IDJ for ingestion int o the UMG system and
for delivery back to the Artist Store per standard practice with any retailer;

        (b)     Artist ha s previously delivered to fDJ a so-call ed standard ("Standard LP") and, if
IDJ has so reques ted, a so -called "deluxe " version ("De luxe Vers ion") of the app licable Album
for the current album cyc le in que stion;

        (c)      such Super Deluxe Version shall be exc lusive to the Artist Store for a period not
to exceed ninety (90) days and thereafter UMG may deliver suc h Supe r Deluxe Version as it
dee1ns fit to its other onli ne reta il partner s;

       ( d)     in no event shall Arti st be entit led to exp loit any Supe r Deluxe Vers ion and/or any
other materials whic h conta in unclear ed third party eleme nts; and

          (e)      Artist agrees that any such Super D eluxe Version shal l not be delivered to IDJ in
fu lfillm en t of Artis t's Minimum Recording Obligation hereunder .

5.       Mi scel laneous.

        (a)    Noth in g here in con tain ed shall constitute a partner ship between , or jo int ventur e
by, the parties hereto, or co nstitu te eithe r party the agent of the other, and neither party shall
beco1ne liab le for any rep resentation, act or omission of the other which is con trary to the
provisions of this paragraph.

         (b)     This wr iting sets forth the entire under stan ding between the parties hereto with
respect to the subject matter hereof, and no modification , amendment or waiver of this document
sha ll be binding upon eithe r party hereto unle ss confmned by a wr itten instrument signed by an
authorized signatory of the party soug ht to be bound. No wa ive r of any provision of, or waiver
of, a defaul t under this Amendment or any failure to exe rcise rights hereunder shall prejudice the
rights of either party thereafter, nor shall it form prece dent for the future.



                                                                                                                Kanye West Profit ShareAgree1nent


                                                         Kanye West 9.16.20 Twitter                                                             00112
                            2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 53 of 60




Page 8


       (c)     Except as expressly or by nece ssary implication modified hereby , the terms and
binding effect of the Recording Agreement are hereby ratified and confirmed without limitation
or exception.

        (d)    This Amendment may be signed in counterparts, and may be executed and
delivered by facsimile and or electronic mail as a pdf, which when taken together will have the
same effect as if signed in its original form by all the parties .

                                                        Very truly yours,

                                                        THE ISLAND DEF JAM MUSIC GROUP,
                                                        A division ofUMG Recording s, Inc.




AGREED AND ACCEPTED:




By: ------------
        Kanye West




                                                                                                           Kanye West Profit Share Agree1nent


                                                    Kanye West 9.16.20 Twitter                                                              00113
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7    Page 54 of 60




                                     Q U I NN EM ANUE L URQ U•I A R1' & SU l~LI VAN , LL P


                                                             Ml <:M<>RA NO U M
                                                         r n1vn.•~<:E
                                                                    n & CoN.          "ll )EN T l i\ L
                                                        A .T TO II NE\ '-CJ .JF;N'I' P RIVILF.C•~
                                                         A TT ORNEY \ VORK P ROOOCT

 ·ro:              Pile

                   Quinn E1nanucl

 l) A'l'E:         J;1nlltll)' 9, 2019




 Below :tre the key lcnns ofKanyt: W1a1
                                     st's rna1nliccnsittg agrce1ncntand suhsctJllt:1111no<l
                                                                                        1fic:111onstltL'reto.




 Muy31. 2011         Island Def Jani Music Group (" IDJ'') ,u1dG1;:llingOul Our Dreams, lnc . ("GM " )
[Original Label
 Agreement]
 May 7, 2012         IDJ and GM
 (2012 Label
 An1cndn1t
         inlj
Mar, l7. 2016        ID.I and (iM (NB: "U MG'' i~ ni1mcdas the party in contract \VilhGM),
(20 Io Label
An1cn<lmcntJ


                                                                              I




M11y31.201 1         Terna

[C)riginal Label     rrhre.: (3) Contn,c1 Years con1n1cncingon April I. 201 1. As used herein, "t·ontract Year" shall n1oi111a penod of
  Agrl.lcmcnt]       twelve ( 12) n1on1hs.unless othenvisc suspended or extended .is set torth In this ui:,•n:en1cnt.
                                                                                                                   IDJ sholl have the right to
                     suspend the Tern1dLu·ing tt11yContrnct Yellr in \VhichGM doc~ 1101deliver 10 IDJ at least two (2) Albu1ns. und thl!
                     opplicable Conlruel Year will be suspended until such two (2) Albums huve been so deliv11red,
May7 .2012           ·r crn1. Section ( 1)(A)
[2012 Label
An1endn1eotJ         IDJ and GM hereby agree lo extend the tern, of the Lubel Agreenlet1lfor u period of ( \VO (2) years, co1nme11ci  ng on
                     the di1t1;:immediately following the day on \vhich the Label Agrcemon1 \vas originally schetlulcd 10 expire (i.e., Ma111:h
                     3 1, 2014) and cuntinul11gthrough and until th.: date March 3 1.2016 (the ''Extended Tenn") . The terms and conditions
                     of the Label Agreen1entduring the Extended Tcrn1shall be the same as the terms and co11di    tiot1sof the Label
                     Agrecml!nl prior lo the E:..xte
                                                  ndcd Terr1t,t!Xceplns otherwise set forth herein. The two (2) ycitrs cornprising the
                     Extended Tenn ,nay son1t:tlmes be referred to herein ,ts the "fourtlt Contn1ct Year" c1ndlh11"fifth Contra1:lYear".
Mar, 17. 2016        Terrn/ Product. Section I
(2016 Label
Arrtentlm0nr]        Notwithstanding anything 10 the contrary contained ln the L,1bclAgreement (1nclu<l        1ng. \Vithout llmit:1tion,titis L,lbel
                     An1end111en   1), UMG and GM hereby agree to extend the tcnn of the Label Agrce1nen1 for a period of two (2) ycurs,
                     comn1ci1cillg011the date in1mecliutely following the duy on which the Label Agreen1en1\VHSori&rina         lly scheduled 10
                     expir.: (i.e. M:1rch 3 1.20 16) and tontinuing through 1\nduntil tvtarch 3 1, 20 18 (the "cxtendod Term"). The terms 11nd
                     conditions of the Lr1bel Agrccn1entduring lite Ext1a1nded Tl.l1i11shall be 1he s,1me as the terms and condltions of the
                     labe l Agreen,enl prior to the Extended Tern,, except as otherwise set forlh herein, The L\VO (2) years comprising tbe
                     Extended Tenn rnnyson1.:tin1es herein be referred lo as the "SLxth Contract Year" and the "Seventh C:onlrnct Year''.
                     For the purpose of clarification, GM will be dee1nedto have satisfied its delivery obligations for the Fitlh Contract
                      Ycar so that the Fiflh Contract YC'arshall end on March 31, 20 16.




                                                                 Kanye West 9.16.20 Twitter                                                    00114
                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 55 of 60




May 31, 201 l     Services
                  DLu·iogtbe Tern1, as defined below, ClM\viii provide LoLDJexclusive record l11belexecu1iveservices (including the
[Original Label   exclusive record label executive services of Kanye West ("Kanye"}). including., \VilhOLLl      limilation, exclusive talent-
 Agree1nenl]      finding and submission lo IDJ of re<.:ording  artists, A + fl services in relation lo subrnltted urtists .iccepcedby ID.I, and
                  geneta l oven.ight of the uevelopment, cref1tive, marketing, pron101ionanu label services reh1teu lo such arli~ts and
                  U1eirrecordings. GM nnd Kanye shall continue to bave the right to re11derservi<.:esio respect of the recording artists
                  si1,111ed
                         prior Lotbe date bereol: which ure: .loho Legend, l(jd Cudi, Mr. Hudson and Big Sean, provided. ho\vever thnt
                  same shall not 1na1e1iallyli1nitthe ability of GM and/or Kanye to perform its or his services and obllgalions
                  hereunder.

                  In the eve1'llthat lOJ passes on a Sllbmitteu Artist (a "Rejected Artist"), GM\Viiihav<.:the right to take !lllCh Rejected
                  Artist ton third party l,1belsubjticl to the following (i) the Rejecttid Artist \viii first be offered (through GM) to 01her
                  lnbels within the UMG group of lnbels, ,md such other UMG labels shull bave no longer than ten (10) business days
                  l'ro111the date:IDJ rejects such artist to detern,ine if such other UMG label \vishes Loenter into n recordu1g01,rree:i11enl
                  \VithGM with respect tu such artist (and the financial terms of such agreen1enlas to GM will be lhe san1eas those
                  contained herein. other than the Overhead and Advance pay1nents to GM); (ii) ifno other VMG label enters into ,\n
                  agrcemeul with GM \vitb respect to the particular rejected art($Lthen GM sball have the right I.I)enter into an
                  <1gree1nen1   wiU-1a lhii:uparty label in respect of the Rejec1uuArtist, subject lo GM or such label paying IDJ an offset
                  against Overhead paytnents in ,111amount equal to the Overhead pay1nent in the applicable Contract Year multiplied
                  by II fr-;ic
                            :tion. the 1nuner-dtorof which is one ( I) nnd tbe denon1i11ator of which is the number of Artists then signed to
                  the GM label; and (iii) GM \Villneither fi,u:nishthe services ol' nor provide A +R or I.abet services reluted to 1nore than
                  I\VO(2) Rejecteu Artists \Viiibesigneil to exclusive recording agreements with record labels other than IDJ during the
                  Term. If neither GlVInor Kanye. nor any of GM or Kanye's affillates, enters tutu an agreement related to the services
                  of a R.ejec:tedArtist \Vith ll thinl party label (bul tbe Rejected Artist does so directly and L1tlltbrough or otbcr\vise
                  affiliated \vith GM and/or Kaaye), GM and Kanye shall bllve 110 obligalion lo JDJ pw·suant lo the foregou1g.An
                  a1,rree1nenl  related to Knnye's services (for ex:unple, as a prouucer or re-n1ixer) for a Rejectud Artist (whether engagcd
                  by -utbird purty label, a Rejected Artist or any other entity) shall not give rise to Overhend re-puyn,ent obligaLion
                  dest'Tibedabove,




                  Creative
                  Key Man: During the 1·erm. Kanye 1vill be the key creative executive of GM.

                  Creative Jssues: During the Te1m. GM and Kanye shall have complete Creative Control, subject only to n1eaningful
                  consultation \VilhLDJ,\Vithrespect to selection of C'on1positions lo be recorded, Producers, Recording Studios,
                  selection ot· Album Artwork, and Video concept and Director. Any other creative issues \viii be determined by Gtvt
                  and Kartye, ~llbjectonly to JDJ's reasonable approval not to be unreasonably wilhhelu or delayed.

                  lf lbe Creative Jssues and materials are not timely deli vettld for reasons within GM's and/or Kanye's sole control,
                  based on schedules of \VhichGtvl is n1ade a\vate and has approved, or if any 111aterialswould. as confitmed by a third
                  pRrfyretailer. sif,rnificimtlyilnpait the commercial viabiLityof u product, then, subject LoGM's and Kanye's prior
                  1vritten-approval.not to be unreasonably delayed and, if'denied, tben \Vitbc:on101ercia.l ly reasonable specific reasons
                  as to sucb denial, IDJ may proceed based on a viable alleniative ~vhichGM and Kanye have reasonably approved in
                  \Vlitingin advance a$ above.

                  Arlisl Submission; Di.uingt.beTerm. GM imd Kanye will submit 111l      available artists which GM desires to furnish to a
                  record label and/or enter into an agreement for such artist's exclusive recording services, exclusively to IDJ fot·
                  consideration. GM and JDJ 1villmutuully de1e1minethe basic 111ateri11I   terms on wbich Lbeapplicable accepted 1u-lis1s
                  \Villenter into exclusive recording agreements on LDJ'sstandard form agreement and in accordance 1vithindusu·y
                  s1andarusand JDJ and ils parent Company's standard 1e11usand conditions.

                  GM. and Kanye to bave reasonable-approval of the teims of the Art isl 11green1en1s
                                                                                                  , subject to JDJ and UMG policies as
                  to minimum contractual tenus, and shall be involved in Lbenegoti-ulionof same.

                  ID.Ito provide cus101narylabel se1vices, including, wilhout litnitalion, business and legaJa!Tain;funcliot1~.

                  Label Roster / Artist Contributions:
                  ID.I~viiicontribu1e10 lhe Ne\v Label the follo\ving artists: (i) Big Senn; anti (ii) Pusha ·r. whe11such artist signs au
                  exclusive agreement with LDJ.


                                                                          4
                                                               Kanye West 9.16.20 Twitter                                                    00115
                                                2:19-cv-00366-RMG   Date Filed 09/18/20    Entry Number 116-7   Page 56 of 60




    Nlay7 , 2012           1'erm. Sec1ion ( l )(b)
    [2012 Label
    Amendn,ent]            ID.Ihereby \Vaivesitsrigbt to sw;pend t.he Term for GM's fai.lure to deliver to [DJ at leas! two (2) Albums dwing 1he
                           frrst Contract Year (i.e., during thti period April J , 2011 lo March 31, 2012).

                           [NB; The t\vo album obligation is-in the ·'tenn"/1:lurationsecfion -0fthe original label agreement)

                           Artist Signings, Section (6)(c)-(d)

                            (c) Wilh respect to eacb Contract Ye,tr of the Term olher tban the ftrst Contract Year, you may cause IDJ to accep1
                                one ( 1) artist of your choice, submilted by you hereunder in accordance \Vilh the terms hereof, by notice to IDJ to
                                such effect (such right being referred 10 herein as a "Put"). U-po11  proper exercise of a Put. the applicable artist
                                \Vi11be deemed an Artist hereunder. The material terms of any Artis1 Agreement entered into us a result of your
                                exercise of a Put shall be subject tl.l IDJ's and yottr mutual approval. With respect to ID.I approving said n,aterial
                                terms, ID.I shall nol \vithhold its approval of a recording frrnd in connection with lhe first Album required 10 be
                                delivered under such Artist Agreement 1hatdoes not exceed Five Hundred Thousand Dollars ($500,000) or other
                                terms that are cons.istent \vith an exclttSive recorclingagreement of that n,agnitude and \vith lDJ's standard tern,s
                                and conditions and policies as to contractual terms. For the avoidance o-fdoubt, your failure 1o ex-ercisea Put \vith
                                respect to a Con1rac1Year shall cause your tight lo exercise such Ptlt to lapse, ii being understood 1ha1you may
                                not exercise such Put in any subsequent Contraot Year.

                            (d) Thal certain section of the Label Agreement entitled "Services", 1ocated on page I of the Label Agreement, is
                                hereby modified sui;h that: (i) the 2nd paragraph thereof is revised to allo\v for three (3) Rejected Artists during
                                the Tern1, as opposed to two (2); and. (ii) the Overhead reduction formula described in such.paragraph shall not
                                apply except as follinvs: it is spe.cific.-allyltllderstood and agreed that if there shall be more than t\vo (2) Rejected
                                Artists signed by you andtor Principal to recording agreen1enls with the same Person (or with 1·ecordlabels or
                                ilivisions within the same parent company or organization) other than [DJ at any ttme during the Tenn, then the
                                Overhead reduction formula described in such paragraph shall apply. For the avoidance of doubt, in the event
                                lhal lDJ detennines that it does not ,vish lo exercise the option to extend the term of an Artist Agreen1ent for an
                                addi1ional conrract period and GM decides lhat it does so ,vish ro exercise such option, then ,vithout li1niting any

                                                                                    5




                                of lDJ's rights (e.g., ,vith out limitation, such artist shall ftrst be offered to other labels \Vi thin the Univei-salMusic
                                Group), GM shall have the option to exercise such option ott its own behalf and have (OJ assign to GM all
                                prospecti ve rights and obligations w,der U1eapplicable Artist Agreement. If GM exercises the option described in
                                the preceding sentence , then the applicable Artist shull be deemed a Rejected Ari.islhereunder. Principal shall
                                devote signil'ii:ant personal eITons ru,d such time as may be necess1u-yto the Artists' recordings hereunder and the
                                fulfilln,ent of GM's obligations lo lDJ. ln no event s hall activities under such third party agreements materially
                                interfere \Viththe Prittcipal's or your obligations heretmJer.
   Mar. 17.2016            [N.B : Delivery Obligations are discussed in Section l wtder ''Terrn" (Dttration)).
   [2016 Label
   Amend111en1)            Fttrther De livery Obligations, Section 5:

                           Cruel Su1nmer Film. One Million Five Hundred Thousand Dollars ($1.500,000) ("Film Costs") in overall film cost
                           Expenses shall be ren,o ved from GM1s unrecouped balance (i.ti., the Film Costs shall be "forgiven"), -provided at lea$!
                           four (4) GM albLuns(inclusive of thejoint albun, by "Big Sean and "Jhene Aiko") ru:edelivered to UMG for release
                           within fifteen ( 15) months from the date hereof.

                                                                        Profit ,\d,       ant:l'S

, \ _1:m1. Datri J\'an1~                                                      ·r1:rn1s
   May 3l, 201 l           Profit:Share

  [Original Label          IDJ will pay to GM ar1 advance ("Profit Advance") recoupable against GM's share of Profits, in 1he a1nount of One
   Agreemenl)              Mill.ionDollars (S l .000,000); \vhich wil I be paid one-half ( l l2) promptly tolJowing the execution of this short- form
                           agreement, and one-half (112) proa1ptly after the comp.lete execution of the more fom1al agreement, but ii, no event
                           later than June 15,201 l.
    May7,20l2              Profit Advances, Seel.ion 2
    [2012 Label
    Amendu,ent)            lDJ will pay GM the folJowing amounts. each of which shall be deen,ed a Profit Advance (i.e .. a prepayment of GM's
                           :.h11reof Profits), as follO\VS:

                                                                                    6

                                                                        Kanye West 9.16.20 Twitter                                                      00116
                                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 57 of 60




                                    (a) Three HunJrecl Thousattd Dollars ($300,000) pro1np1lyfollo,ving full execution hereof( 1he "Execution
                                        Payinent"). GM hereby acknowledges its receipt of the Execution Payment pltrsuant to that certain ainenchnent
                                        to the Label A1,rree1nent,
                                                                dated April 24, 20 12; consequently, paragraph l of such ,UT
                                                                                                                           H!ndment shall no longer
                                        apply;

                                                   red Thousand Dollatll ($200,000) pro1nptly following January 1. 2013 : and
                                    (b) 1\v o 1-fund

                                    ( c) Promptly following the conunencement or the fourth Contract Year of the Ten11 (i.e.. April I. 20 14), an
                                                                                                        ot1ntof Profit Advances then remaining
                                         an1oun1equal to One Mi Ilion Dollars ($] ,000.000) less the ,ITTl
                                         unrecoupcd. but in no event Jess than fjve Hundred Thousand Dollllrs ($500,000) .


                                 Marketini:. Sec11on 5 [NB: Advances are discussed here as well]

                                    (u) 1n connection with lhe initial co1nn1ercial release in the United Stales of each AJbum hereunder, you ,vi ii
                                           prepare and subtnil to fDJ. for IDJ and you to 1nutually approve. a marketing phtn and acco,npanying budge!
                                           \Vilhrespect Lo all costs of rr1nrketi11g
                                                                                   , promotion, publicity, and advertising, including \Vilhoutlin1italion, the
                                           cost of promotional Re1:ordsund videos (hereinatlt:r referred to 1:ollectivelyas the "Third Party Marketing
                                           Costs"). In the event of a disugreen1entbet\veen IDJ anll you as lo any element of a 1narketingplan or
                                           accompanying buJget, then at Principal's request. senior executives of both IDJ and GM will make themselves
                                           available to each ot'her lo atle1npl lo n:solve the dispute; if a disagreement persists a Iler such cLis1:ussio11(
                                                                                                                                                          s).
                                           then I DJ's decision with respect thereto shall control. lDJ \Villprovide certain of I DJ's in.house services in
                                           conttection 1-vith  any such n1arketingpla1\,such as promotion, marketittg, publicity and advertising, and
                                           l'teat1ve (e.g .. video production and artwork supervision). Any and all decisions \Vithrespecr to rrl)\.\ 1 LDJ
                                           provides any of such in•house services \Viiibe 1nade n1utually by LDJand you. provided that in the event of a
                                           dispute_ JDJ's decision shall conttol.

                                    (b) lDJ will advance or incur Third Party Marketing Costs that are part of the marketing plan approved in \Vriting
                                        by IDJ and you for the Album conee111ed:provided, bo\vever, that in connection with each such Album. fDJ

                                                                                          7




                                                                              l' rofit Ath anc, ·s
,\ I!111t. Uat e.1 ;\ a 111t.:                                                       l crn1s
                                           shall lncur Third Party Marketing Costs of no less than the greater-of: (I) Two 1-Jundr  ecl Filly Thousand
                                           Dollars ($2SOJ)00): or. (ii) an an1t>uutequal to t\venty five percent (25'¼,)of the an,ount in Net U.S. Revenues
                                           th,11IOJ projccrs ean1ing fron1sales of its initiul shipr11
                                                                                                     e 11L
                                                                                                         of the Albu111concerned, vJhlch prc1jectlonIDJ
                                           detennines in its sole good faith reasonable discretion.
    Mar" 17, 2016                Profit Adva nces, Section 2
     (2016 Label
    An1endmentl                  U?vtG •..viiipay GM tbe following amounts. eacb of which shall be:dee111eda Prout Advance (i.e .. a prepayment or
                                 GM's sh11reof Profits), as follows:

                                   (.1) Sixth Contract Year.

                                      1.                                        ($250,000) promptly followi11glite co111p
                                           1·wo Hundred Filly 'fhousand DollllJ"S                                       lete execution hereof (the
                                           "Execution Proli t Advance"); and

                                     ii. 1·wo Hu11  dred Filly 'fbousand DollllJ"S($250,000) promptly following delivery tl• UMG of the next GM anist
                                         stud io album (thl! ''Delivery Profit A<lvu11cc")(solely for Litepurpose of this paragn1ph 2[aJ[iiJ, U1ejoint
                                         ,tlbuni featudng the performan1:esoftl1e artist p/k/.1 "Big Se,u1"and the artist p/k/u ".lhene Aiko" (".loinr
                                         Albu1n'"shall be deemed a GM studio albtun). provided such albu1n is delivered to UMG for com111         erciul
                                         release in 20 I 6. For the avoidance of doubt, tltt'·pnrlies hereby 11ck110\v
                                                                                                                   ledge that the Joint Albt1mhas been
                                         delivered lo UMG an<lthe OeliveJy Profit Advance shall be payable to GM pro1nptly follo\ving the complete
                                         execution hcruot'.

                                   (b) Seventh Contracl Year: Five l·hu1dr.:dThousand Dollars ($500,000) pron1ptly follo,ving the commencement of
                                       the Se-Jenth Cu111ractYear. less Hie ,11nountof Pro!i1Advances 1hc1tremaining u1u·ecouped.

                                 CM General Marketing F'uncl, Section (3)(8 )

                                 During the Extended Tern1, solely in 1:onnection \vith GM's artists, OM shull lhtve a discretionary 1narketi11gl'und uf
                                 Two Hundred Fifiy Thousand Dollan. ($250,000) (tbe "OM General Marketing Fund") per Contract Year of the
                                 ExtenJed Tenn. Not\Vilhstandingtbe generality oftbe roregoing, tht: GM General Marketing Fund shall be

                                                                                          8
                                                                              Kanye West 9.16.20 Twitter                                                      00117
                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 58 of 60




                  a,hh1n1s1crcdby UMG and paid <lirea,c\lylo "lhird-party" vcnc.Jursal CiM's dircct,un, f)l'Otnptlyli,llo,v1ngCJM(j'srccea,ipl
                                        y wilh UMG's reasonable re4uiren1cntsand applicable support docu1nent111ion
                  of invoices lhat co111pl                                                                                  in co1u1ection
                  therewith. for the pw-poscof this paragraph 3B. the parties slipulute that DON DA Services, Donda Design Lab,
                  LLC., and lhc ,nchvidualp/k/;1"Conse4ucncc" arc nil approvild "third party" vendors.




May 31. 2011      Label Overhead Funding

!Original Lubcl   During cacb Co11tn1ct   Year of the Tcrn,, 1DJshall fund Eight l--lundr   ed 'J'housand Dollars ($800.000) lowurd the Nc\v
 Agrce1no111I     L.ihel's operaling expenses ("{)verhe:,d f-'untHng")payahlc in ct.iual quartorly instalhnonls of Two I lundretl l'huu sand
                  DoUars ($200,000) each al 1.hebegi11nin~of euch quarter, and subjec1to a custoniary stop/loss provision [sud1 that if
                  ut any tin1eafter the twenty-fourth (241h)1no11th    of the ·rern1 the label has then-current or cun,ulativc lo~scs of Three
                  Million rive I lundrcd Thousantl L)olh,rs($3,500,000) or ,ncu-..:    then ID.I shall have the option hy \Vri11c11
                                                                                                                                  nolicu 10<iM
                  lo 1enni11utu the ·rern1\V1th1nLhitty(:lO) days .ttler such cun1ulutiveLoss has been reach(ld].Fur the uvoitlJ.tncll  of
                  doubt, fitly percent {50%) of the J)rofit Advitncc(i.e. Pivc Hundred Tbousaocl Dollars ($500,000)) shnll be
                  disregarded for purposes orcomputing the loss threshold sci forth in this paragraph.



 Muy 7, 20 12     Label Overhead Fundine, Sccrin113
 (2012 L11hel
 An1cndn1enl]      (11) Solely in Ilic event that lhc 11ccountunder the Label Agreea,ent earns at least 'l\venty Million Dollnrli
                       ($20,000.000) (the "Rcvea,nue   'I hrcshuld") i11Ni!tU.S. Revenues during .iny C:011
                                                                                                          trac1V11.iroflhe 'term, 1hcnlhl'
                       111nuunt1ha1!OJ is c111TCn1ly  rllqu,red lo pay lu GM in Ovcrhe.i<lFunding \v1th rcspccl lu SuellC'<n1tra1:tVi!urnnd
                       cuch ubsequenl Contract Year (i.e .. $800.000 if the second or thirtl Contruct Year. and SI ,000.000 if lhl! fourth
                       or liflh Contract Year) shal I be increased by 011eHundred Thousand Dollars ($100,000) (the "Additional

                                                                         9




                       Overhead Ftu1ding'').IDJ shull pay GM the AddiLionalOverhead Funding. ifat· ull. pro1nptlyafter LOJbas
                       de1c1mincclthar the Revenue Thre~hold has been achieved. For purposes of clarification, once the Revenue
                       Tlll'cshold i~achieved. tho Additional funding will apply ro C,\chsubscqucnl ConlJ•acl Year, bul the C)verhc,\tl
                       Funding \viii nol increase further in sui;h subsequent Contract Vear sin1ply because the Revenue Threshold is
                       achieved uguin. (For exun1ple,if the account under the Label Agree1nentearns $20.000,00 I in the second
                            tr.lcl Year. lhc Ovcrhead Funding for the third Contn1ctYear \viii be $ 100,000 over 1h11
                       C.:c,n                                                                                         mini111um , or
                       $900,000. rf1he .11  .a:ount under lh!.!Label Agrcemcnl earns only$ I K.000,000 in the third Conlract Ye,ir, 1he
                       Overhe11dFtui<lingfor the fourtb Contrncl Year \Vilt re111uin  at $100,000 over the applicable 1ninj111um  fbr that
                       year, or SI. I00,000. If lhc .1ctuu11tunder tho Lahel Agrec1nonc ea111s$20.000,00 I in the 1hirdCuutrriclVc,\r, 1he
                       Overhead Funding tt)r 1hcfou1th C:onlracty~ar wi II st Ill he$1.100,000 (anti will not increase lo S1,200,000).

                   (b) Solely in lhe event thul tbe accoun1under the Lubel Agreen1entearns in excess of Twenty Three Million Dollars
                       ($23.000.000) in Net U.S. Revenues <luringany Contn,cl Year ufl hc Tt:rm, then 1.heamount that ID.Iis requin:tl
                       to p,ly lo GM in Overhead Funding \v-ithrcspecl 10s-uchContn1ct Year and C,\chsubscqucnl Con1rac1Year (i.e..
                       $900,000 if lhe second or lhirtl Contn11.:tYear, or$ I..I 00.000 if the fourth or IiHh Contract Year) shall be
                       increased by FifiyThousand Dollurs ($50,000); and. the an1ount thut LDJis required to puy 10GM in Overhead
                       Fune.Jing\vith respect lo such Con1n1c1Yc.,r and c,lch subsequent Conlracl Ycllr shall be furthor incrc.1$edby
                       Fifty Thousand Dollars ($50.000) with respe1.:tlo each full Three Million Dollars ($3.000,0000) in Net U.S.
                       Revenues earned hereunder tluring such ContJac1Yearthut is ln excess of Twenty Three Million Dollars
                       ($23,000.000). ID.Ishall p11yGM such Additional Overhead Funding, if,11,tit, pro1np1ly.iflor !DJ has
                       <lo1e1Tnined thal the requlsilo Net U.S. Revenue c11noun1   has been achieved. For purposes of clarlfica1ion,once a
                       threshold for adtlitional Ovcrheud Funding is achieved. Lheadditional Overhead Funding mnount ,viii apply 10
                       each subscquenl Cot11rac   1Year. but the Overhead runding will nol iuerease further sin,ply because the sumc
                       additionul Ovcthcau Funding thr~shold is achieved again subsequently. (Fo1·~xample. 1f1hcacuounl undtir tho
                       Label Agreemenl Oll111S   s20,ooo,ooI in lhc second Conln1CtYC,lr,the ()verhllad runding for lhe third Conlr.11:t
                       Year wil I be$ I 00.000 over 1.hen1i11in1un1• or $900.000. Ir the 11ccountunder the Label Agrcenienl cun1s
                       $23,000,00 I in the 1.hirdCuntract Yea,·, lh<!Overhead Fune.lingfor the fhurlh Conlrucl Ycar will he$ 150,000
                       over the applic.iblc minimum for thal yea!ar. or$ I , 150,000. lf1hc accounl under 1hcLabel Ag1•ee1nent c.ims
                       $20.000.00 I in the fourth Cont111ct Year. the Overhead Funding forthe nflh Contr.:1ctyear wil I still be
                       $ 1, 150,000.).

                                                                         10
                                                             Kanye West 9.16.20 Twitter                                                          00118
                                                 2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7    Page 59 of 60




                               (c) Not\vithstanding anytlting to the contrary contained in subparugrapbs 3(u) and 3(b) above. LDJsbitll nul pay GM
                                   Overhead Funding \Vitbrespect lo each Contract Year that is less tban, nor n1ore tban, the follo\ving_1tmotU1lS:

                                                                       1\11in1n1un1                   Nlaximum
                                         second Contract Yem·           $800,000                      SJ.500.000
                                         third Contrucl Year           $800,000                       S 1.500,000
                                         fourth ('o nh·act Year         $ 1.000,000                   $2,000.000
                                         fifth Contraet Year            $1,000.000                    $2.000 ,000
   Mar , 17, 20 16           Labe l Ovl•rhcad Funding . Section 3
    (2016 Label
    An1en<l
          1nen!l             UNlG shal l puy GM Overher1dFunt.lingin the amount ufThrei:: Nhl11un Two Hundre<.1     Thous,utd Dollars ($3.200,000)
                             during the Exten(.!edTerm (i.e., One Million Six Httnd.red Thousand Doitiu-s($1 ,600 ,000) per year of the Extended
                             Tent 1, paid 011a quarterly basi~).




                                                             R o, :tltiL•~IP ru lit s/Ohtrihution       F L'l'
1\i.:1111.l) :ur / N111nc:                                                     1\·rrn~
   May 31. 201 1             Pr ofit Sil ar c
                             !OJ will accn1e 10GM's accou11thereundur fl profit share ("!'ruri l Share'') in fin ,11notml equal u,fifiy percent (50'1/c
                                                                                                                                                     ,)' of
  (Original Label            the New Labe l's Prolils. provided that the Pro lit Share shall not be due and payable until alI Profit Advances have
    Agniement]               been recouped by !DJ fro1nthe Profi1 Sh!U'e 01h<:rv,  1isc payable to C.1Nl
                                                                                                       hereunder.

                             "P rofits": Net Revenues less (i) Expenses and (ii) all upplicable aud c1L~
                                                                                                       to111arylaxes or other pay111ent
                                                                                                                                     s included in
                             Net Revenues 11ndrequi.red lo be paid by !OJ pur,;uanl to applicable luw \Vhich a.re.directly attributable 10 the

                                                                                     I1




                             exploitation of rnasters by Nt!"'' Label Artists, if an_y. For the avoidance of doubt, Profits sball be L'1t
                                                                                                                                       lculated on a
                             cumulative basis (i.e., from tbe co1n1Tiencemen1of the New Label Te1m). FurthenTiore, in cu.lcularingProfit Share-.IDJ
                             shall have the righ1 to hold re11son.ablereserves in respec1of anticipated rett1111sof Records hereunder.

                             "Net Reve nues ": (i) in respect oft be exploilutioo of Artist MiL~lersin tbe United Stutes, IOO'Yoof Net U.S.1levenues
                             and (ii) in respect of the exploitation of Artist Nlasters outside the United States, a royalty equa l 10 t\VCnly-live perce,nt
                             (25%) of the Foreign Royalty Base in respect of Ner Sales ofllecords derived fro1n Label Artist 1nasters. "Foreign
                             Royalty Base'': the pubLishedprice to deniers in the applicttble cow1t.r y of sale. without any so-c11 lled ''container
                             charges" or ''packaging clec.lucrions''.

                             ''Net U,S. ltevenues": Gross revenues actuall.y derived fron1the exploiL111joo
                                                                                                          of Artist Masters in I.beUnited Stutes,
                             Jess actual returns 11ndcredits of Records en1bodying Ne1,11Label Artist masters.

                             "Expen~es'': The following expenses relating to Ne\VLabel Artist masters : (i) a distribution and marketing services
                             fee to be retnined by !DJ equal to eighteen percent (I 8%) of Net U.S. Revenues (the "Distribution Fee") together with
                             itny additional a .la citrle or ol.bercharges in respect tbereof[the Distribution Fee shall not be applicable to so-called
                             "Ancillary Net Receipts" and / or so-called ''License" iTicornereceived pursuant to rhe applicable A:rtistagreen,ent; (ii)
                             manufacturing, Rrlwork and production costs; (iii) any and ull marketing, promotion and pubLicitycosts 10rhe extenl
                             not recouped fro111lhe Artist royalties (\vil.ba credit back as and \vhen recouped); (iv) ndvances and ol.ber recoupable
                             an1utmtspald lo or on behalf of New Label Artists or any othei-party in respect of New Label Artist n1astets to the
                             extent not recouped from the Artist royallies (with a credit back as and when recouped); (v) Artist royaltie~: (vl)
                             mec.httnicalroyalties; (vii) New l abel Overhead Funding; Hild(viii) any and all other costs actua lly incurred or paid
                             by lDJ \vhich are directly attributable to the Ne\v l abel.

                             GM intenc..1~ 10hire an A+R Execullve fo1·the New Label, and part of such A+R Exec.utive's co1npensa1io11\Viii
                             inc.ludea one percent (l 'Yo) override royalty ( "Exec OvetTide Royalty") to be paid on a prospective basi;; only
                             following recoupmenl of lhe applicable Ne\v Label Artis1's royally account pursuant to their respective recording
                             agreen1e111 (011an albun, by albLnnbasis, as olhef\Visecoo1pu1ec.lunder the !DJ A+R royalty plan applicablt' lo seniur
                             executives). Such Exec Override Royalty shall othenvise be calculated ,u1dpaid in the sttme n1u1u1er   n11dat the sarne
                             times as the applicable Ne\v ubel Artist 's recording agreetnent. IDJ shall pny I.beExec Override Royally on behalf of

                                                                                     12
                                                                         Kanye West 9.16.20 Twitter                                                       00119
                                        2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-7   Page 60 of 60




                                                    Ito, altics /Profit s/ Distribution Fcc
;\gmt. Datc / Namc                                                    Tcrms
                     Ne,v Label, as and when re.quired, it being understood and agreed that seventy-five percent (75%) of such Exec
                     Override Royalty payments shall be deducted from Profits otherwise due and payable to GM hereunder, and the
                     balance shall be borne by IDJ (and shall not be an Expense hereunder).

   May 7, 20 12      Distributi on Fee, Section 4 [NB: Discusses royalties here as well]
   [2012 Label          (a) Solely in the event that Net U.S. Revenues derived from the Net Sale of Records hereunder ,vith respect to any
   Amendment]               Contract Year of the Term exceed Twenty Five M.illion Dollars ($25,000,000)(the "Second Revenue
                            Threshold"), the Distribution Fee shall prospectively be reduced to seventeen percent ( 17%) ofNet U.S.
                            Revenues ,vith respect to the distribution, sales and other exploitation of Records hereunder (the "Ne,v Rate")
                            during the remainder of such Contract Year; provided, ho,vever, that if the Second Revenue Threshold is
                            achieved or exceeded during any t\vo (2) consecutive Contract Years of the Term, then the Distribution Fee
                            shall prospectively be reduced to the New Rate ,vith respect to the remainder of the Term.

                        {b) Solely in the event that the revenue derived from the royalty payable herelu1der with respect to the exploitation
                            of Artist Masters outside of the United States ("Foreign Revenue") exceeds the amount set forth below under
                            the column entitled "Foreign Revenue" during any Contract Year of the Term, then the royalty payable
                            hereunder ,vith respect to exploitation of Artist Masters outside of the United States shall prospectively be
                            increased from t\venty five percent (25%) to the rate set forth belo,v under the column entitled "Royalty" and
                            shall remain in effect only during the remainder of the applicable Contract Year:

                                            Foreign Licensing Revenue                                            Royalty
                                            Six Million Dollars ($6,000,000)                                     26%
                                            Ten Million Dollars ($ I 0,000,000)                                  27%
  Mar. 17, 20 I 6    Distribu tion Fee, [NB: Discusses royalties here as ,veil]
   [2016 Label
  Amendment]         During the Extended Term, in the event that Foreign Revenue exceeds Fifteen Million Dollars ($15,000,000) during
                     any Contract Year of the Extended Term, the royalty payable hereunder with respect to the exploitation of Artist
                     Masters outside of the United States shall prospectively be increased to t\venty-eight percent (28%).


                                                                            13


                                                                Kanye West 9.16.20 Twitter                                                 000120
